Exhibit 10.1

Execution Copy

--------------------------------------------------------------------------------

MARLIN LEASING CORPORATION,
Individually, and as the Servicer,

MARLIN LEASING RECEIVABLES CORP. IV,
as the Obligors’ Agent,

MARLIN LEASING RECEIVABLES IV LLC,
as the Obligor,

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Agent

and

WELLS FARGO BANK, N.A.
as Trustee

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SERIES 2000-A SUPPLEMENT

Dated as of September 28, 2006

to the

MASTER LEASE RECEIVABLES ASSET-BACKED FINANCING FACILITY AGREEMENT

Dated as of December 1, 2000

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

ARTICLE I CREATION OF THE SERIES 2000-A NOTES

1

 

 

 

 

 

Section 1.01

Designation

1

 

Section 1.02

Pledge of Series 2000-A Trust Estate

2

 

Section 1.03

Payments

2

 

Section 1.04

Assignment to a Group; Crossover Amounts

2

 

 

 

 

ARTICLE II DEFINITIONS

2

 

 

 

 

 

Section 2.01

Definitions

2

 

 

 

 

ARTICLE III DISTRIBUTIONS AND STATEMENTS TO SERIES 2000-A NOTEHOLDER; SERIES
SPECIFIC COVENANTS

23

 

 

 

 

 

Section 3.01

Series 2000-A Accounts.

23

 

Section 3.02

Agent to Send Notice of Amounts Due

24

 

Section 3.03

Distributions from Series 2000-A Facility Account.

24

 

Section 3.04

Reporting and Review Requirements.

28

 

Section 3.05

Compliance With Withholding Requirements

31

 

Section 3.06

Servicer Advances

31

 

Section 3.07

Special Representations, Covenants and Acknowledgements.

31

 

Section 3.08

Hedging Arrangements.

36

 

Section 3.09

Lockbox Account.

38

 

Section 3.10

Replacement Servicer.

38

 

Section 3.11

Amendment of Master Agreement

38

 

Section 3.12

Payment on the Termination Date.

39

 

 

 

 

ARTICLE IV SERIES PRINCIPAL AMOUNT FOR SERIES 2000-A

39

 

 

 

 

 

Section 4.01

Advances.

39

 

 

 

 

ARTICLE V SERIES EVENTS OF DEFAULT

41

 

 

 

 

 

Section 5.01

Series Events of Default

41

 

 

 

 

ARTICLE VI PREPAYMENT AND REDEMPTION

45

 

 

 

 

 

Section 6.01

Mandatory Prepayment

45

 

Section 6.02

Optional Redemption.

45

 

Section 6.03

Tender of Series 2000-A Note

46

 

 

 

 

ARTICLE VII MISCELLANEOUS

46

 

 

 

 

 

Section 7.01

Agent Authorized to Act for the Purchasers; Notices

46

 

Section 7.02

Ratification of Master Agreement

47

 

Section 7.03

Counterparts

47

 

Section 7.04

GOVERNING LAW

47

 

Section 7.05

Amendments and Waivers.

47

 

Section 7.06

Non-petition Clause

47

 

Section 7.07

Certain Information

48

 

Section 7.08

Reserved.

48

 

Section 7.09

Termination

48

 

Section 7.10

Issuance of Additional Series of Notes.

48


--------------------------------------------------------------------------------




EXHIBITS

 

 

Schedule 1

Hedge Counterparties

 

 

 

 

Exhibit A

Form of Series 2000-A Note

 

Exhibit B

[RESERVED]

 

Exhibit C

Wire Instructions for Agent

 

Exhibit D

Form of Servicer’s Certificate

 

Exhibit E

Forms of Contracts

 

Exhibit F

Certain Information

 

Exhibit G

Form of Pledge Notice

 

Exhibit H

Form of Non-Appropriation Rider

 

Exhibit I

Form of Cap Agreement

 

ii

--------------------------------------------------------------------------------




                    This Second Amended and Restated Series 2000-A Supplement,
(the “Series 2000-A Supplement”) dated as of September 28, 2006, is by and among
Marlin Leasing Corporation, a Delaware corporation, individually (in such
capacity “Marlin”), and as initial servicer (in such capacity, the “Servicer”),
Marlin Leasing Receivables Corp. IV, a Nevada corporation (“MLR IV”), as the
Obligors’ Agent, Marlin Leasing Receivables IV LLC, a Nevada limited liability
company (“MLR IV LLC”), as the Obligor, Deutsche Bank AG, New York Branch, as
Agent (the “Agent”), and Wells Fargo Bank, N.A., a national banking association
(the “Trustee”).

RECITALS

                    Reference is hereby made to the Series 2000-A Supplement,
dated as of December 1, 2000, as amended and restated by the Amended & Restated
Series 2000-A Supplement, dated as of August 7, 2001 (as amended, the “Original
Series 2000-A Supplement”), among Marlin, MLR IV, MLR IV LLC, the Agent, the
Trustee and XL Capital Assurance Inc..

                    The Original Series 2000-A Supplement was executed and
delivered pursuant to Section 13.02 of the Master Lease Receivables Financing
Facility Agreement dated as of December 1, 2000 (as amended, supplemented and
otherwise modified from time to time, the “Master Agreement”) among the
Servicer, the Obligors’ Agent and the Trustee.  In the event that any term or
provision contained herein shall conflict with or be inconsistent with any term
or provision contained in the Master Agreement, the terms and provisions of this
Series 2000-A Supplement shall govern with respect to the Series 2000-A Notes.

                    The parties hereto desire to amend and restate the Original
Series 2000-A Supplement upon the terms and conditions set forth in this Series
2000-A Supplement and the Master Agreement.

                    The parties hereto hereby agree to amend and restate the
Original Series 2000-A Supplement as follows:

ARTICLE I

CREATION OF THE SERIES 2000-A NOTES

                    Section 1.01     Designation.  The Original Series 2000-A
Supplement created a Series of Notes to be issued pursuant to the Master
Agreement and the Original Series 2000-A Supplement, as amended, restated,
supplemented and otherwise modified by this Series 2000-A Supplement, to be
known as “Marlin Lease Receivables Master Asset-Backed Financing Facility,
Series 2000-A Notes.”  The Obligor with respect to the Series 2000-A Notes is
MLR IV LLC.  The Notes shall be issued as Definitive Notes in accordance with
Sections 5.11 of the Master Agreement.

--------------------------------------------------------------------------------




                    Section 1.02     Pledge of Series 2000-A Trust Estate.  The
Obligor hereby pledges to the Trustee for the benefit of the Series 2000-A
Secured Parties, and the Trustee hereby accepts the pledge of, all right, title
and interest of the Obligor whether now owned and existing or hereafter acquired
or arising in and to (1) each and every Contract now or hereafter listed as a
Series 2000-A Contract on any Pledge Notice delivered to the Trustee from time
to time, (2) all Collections, Security Deposits (in accordance with Section 6.14
of the Master Agreement) and Related Security associated therewith, (3) all
Servicing Charges with respect thereto, (4) the Series 2000-A Accounts, all
balances, instruments, monies, investment property and other securities and
investments from time to time in or acquired with amounts at any time on deposit
in each Series 2000-A Account, and in the Lockbox Account to the extent such
amounts in the Lockbox Account represent Collections or proceeds of Series
2000-A Contracts or earnings with respect thereto, (5) each Series 2000-A
Transfer Agreement Supplement and all of the Obligor’s rights (directly or
through the Obligors’ Agent) to enforce the provisions of, and to benefit from
the representations, warranties and covenants made therein and in the Master
Transfer Agreement, but only insofar as such rights relate to the Series 2000-A
Trust Estate, (6) all security interests in the Equipment not owned by the
Obligor, and all Equipment owned by the Obligor, in each case associated with
the Series 2000-A Contracts, (7) any Crossover Amounts allocated to the Series
2000-A Trust Estate from another Series, (8) all of the Obligor’s right, title
and interest, if any, in and to each Hedge Agreement and (9) all proceeds of
each of the foregoing, but excluding the following: any obligations of the
Obligor, if any, under a Series 2000-A Transfer Agreement Supplement and Initial
Unpaid Amounts (such non-excluded property, the “Series 2000-A Trust Estate”).

                    Section 1.03     Payments.  All amounts to be paid or
deposited by any Person hereunder shall be paid or deposited in accordance with
the terms hereof no later than 12:00 noon (New York City time) on the day when
due in immediately available funds, or by prior day ACH debit (so long as such
funds represent immediately available funds), and if such amounts are payable to
the Series 2000-A Noteholder, they shall be paid as specified in the Note
Purchase Agreement (as defined below).

                    Section 1.04     Assignment to a Group; Crossover Amounts. 
There is hereby established a Group for purposes of the Master Agreement, which
shall be known as “Group B”; the Series 2000-A Notes are hereby assigned to
Group B.  The amounts described in clause eighteenth of Section 3.03(a)(i) and
in clause eighteenth of Section 3.03(a)(ii) are hereby designated as the
“Crossover Amounts” for the Series 2000-A Notes for purposes of the Master
Agreement.

                    No other Series of Notes shall be assigned to Group B
without the prior written consent of the Agent.

ARTICLE II

DEFINITIONS

                    Section 2.01     Definitions.  Whenever used in this Series
2000-A Supplement and when used in the Master Agreement with respect to the
Series 2000-A Notes, the following words and phrases shall have the following
meanings, and the definitions of such terms are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.  Unless otherwise defined in this
Series 2000-A Supplement, terms defined in the Master Agreement are used herein
as therein defined.  For purposes of the Master Agreement, certain definitions
are set forth in Section 3.07(b) hereof.

2

--------------------------------------------------------------------------------




                    “31 to 60 Day Delinquency Ratio” means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the aggregate Contract Balance Remaining of all Series 2000-A
Contracts as to which any Scheduled Payment (or part thereof in excess of 10% of
such Scheduled Payment) is delinquent 31 or more days, but no Scheduled Payment
(nor part thereof in excess of 10% of such Scheduled Payment) is delinquent more
than 60 days and which is not a Charged-Off Contract as of the end of such
Collection Period, and the denominator of which is the aggregate Contract
Balance Remaining of all Series 2000-A Contracts as of the end of the Collection
Period immediately preceding such Collection Period.

                    “61 to 90 Day Delinquency Ratio” means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the sum of (x) the aggregate Contract Balance Remaining of all
Series 2000-A Contracts as to which any Scheduled Payment (or part thereof in
excess of 10% of such Scheduled Payment) is delinquent 61 or more days, but no
Scheduled Payment (nor part thereof in excess of 10% of such Scheduled Payment)
is delinquent more than 90 days, and which is not a Charged-Off Contract as of
the end of such Collection Period plus (y) the aggregate Contract Balance
Remaining of all Series 2000-A Contracts which were Restructured during such
Collection Period and the two preceding Collection Periods, and the denominator
of which is the aggregate Contract Balance Remaining of all Series 2000-A
Contracts as of the end of the second preceding Collection Period.

                    “91 Plus Day Delinquency Ratio” means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the aggregate Contract Balance Remaining of all Series 2000-A
Contracts as to which any Scheduled Payment (or part thereof in excess of 10% of
such Scheduled Payment) is delinquent 91 or more days, and which is not a
Charged-Off Contract as of the end of such Collection Period, and the
denominator of which is the aggregate Contract Balance Remaining of all Series
2000-A Contracts as of the end of the third preceding Collection Period.

                    “31 to 60 Day Portfolio Delinquency Rate” means, as of the
end of any Collection Period, the percentage equivalent of a fraction, the
numerator of which is equal to the aggregate Contract Balance Remaining of all
leases included in the Servicer’s servicing portfolio as to which any Scheduled
Payment (or part thereof in excess of 10% of such Scheduled Payment) is
delinquent 31 or more days, but no Scheduled Payment (or part thereof in excess
of 10% of such Scheduled Payment) is more than 60 days delinquent (and which
would not be “Charged-Off Contracts” if treated as “Contracts”) as of the end of
such Collection Period, and the denominator of which is the aggregate Contract
Balance Remaining of all leases included in the Servicer’s servicing portfolio
as of the end of such Collection Period.

                    “61 to 90 Day Portfolio Delinquency Rate” means, as of the
end of any Collection Period, the percentage equivalent of a fraction, the
numerator of which is equal to the aggregate Contract Balance Remaining on all
leases included in the Servicer’s servicing portfolio as to which any Scheduled
Payment (or part thereof in excess of 10% of such Scheduled Payment) is
delinquent 61 or more days, but no Scheduled Payment (or part thereof in excess
of 10% of such Scheduled Payment) is more than 90 days delinquent (and which
would not be Charged-Off Contracts if treated as “Contracts”) as of the end of
such Collection Period, and the denominator of which is the aggregate Contract
Balance Remaining of all leases included in the Servicer’s servicing portfolio
as of the end of such Collection Period.

3

--------------------------------------------------------------------------------




                    “91 Plus Day Portfolio Delinquency Rate” means, as of the
end of any Collection Period, the percentage equivalent of a fraction, the
numerator of which is equal to the aggregate Contract Balance Remaining of all
leases included in the Servicer’s servicing portfolio as to which any Scheduled
Payment (or part thereof in excess of 10% of such Scheduled Payment) is 91 or
more days delinquent (and which would not be “Charged-Off Contracts” if treated
as “Contracts”), as of the end of such Collection Period, and the denominator of
which is the aggregate Contract Balance Remaining of all leases included in the
Servicer’s servicing portfolio as of the end of such Collection Period.

                    “Advance Amount” means, as of any Pledge Date:

                    (a)     with respect to any Pledge of any Series  2000-A
Contracts under Section 4.01 (b) hereof, the excess, if any, of (x) the Pro
Forma Borrowing Base over (y) the Net Investment immediately prior to such
Pledge;

                    (b)     with respect to any Pledge of any Series 2000-A
Contracts under Section 4.01(e) hereof, the excess, if any, of (x) the Pro Forma
Borrowing Base over (y) the Borrowing Base as of the immediately preceding
Calculation Date; and

                    (c)     with respect to any Pledge under Section 4.01(f)
hereof, $0.

                    “Agent” means Deutsche Bank AG, New York Branch, in its
capacity as agent for the Purchasers pursuant to Article VIII of the Note
Purchase Agreement and any successor Agent appointed pursuant thereto.

                    “Amortization Period” means the period commencing on the
Termination Date, and ending on the earlier to occur of (i) the final
disposition of, and application of the proceeds of, the Series 2000-A Trust
Estate and (ii) the payment in full of all Series Trustee Secured Obligations.

                    “Applicable Discount Rate” means with respect to any Series
2000-A Contract, the sum of:

 

(i)

the Fee Rate; and

 

 

 

 

(ii)

the Hedge Rate under the Hedge Agreement to which applies to such Series 2000-A
Contract, determined as of the related Pledge Date.

                    “Applicable Hedge Agreement” means, with respect to any
Interest Period, any Hedge Agreement under which payment is scheduled to be made
(in the absence of any “netting”) on the Settlement Date relating to such
Interest Period.

4

--------------------------------------------------------------------------------




                    “Applicable Trigger Charged-Off Ratio” means, as of any date
of determination:

 

(x)

if the Net Investment as of such date of determination is less than $25,000,000,
5.0%;

 

 

 

 

(y)

if the Net Investment as of such date of determination is $25,000,000 or more
but less than $50,000,000, 3.5%; and

 

 

 

 

(z)

if the Net Investment as of such date of determination is $50,000,000 or more,
2.75%.

                    “Average Charged-Off Ratio” means, as of any day of
determination, the arithmetic average of the Charged-Off Ratio as of the last
day of each of the three preceding Collection Periods (or such lesser number of
Collection Periods as shall have occurred since the Series Closing Date).

                    “Back-Up Servicer Fee” means the monthly fee payable to the
Back-Up Servicer on each Settlement Date, which shall be the greater of (a)
one-twelfth of three basis points per annum times the aggregate Contract
Principal Balance of the Series 2000-A Contracts as of the end of the preceding
Collection Period and (b) $1,500.  This fee is only to be paid to the Back-up
Servicer for so long as it is acting as such and is not payable during such time
as the Back-up Servicer acts as the successor Servicer.

                    “Base LIBO Rate” for any Interest Period (or portion thereof
for which an Owner initially funds an investment in the Series 2000-A Notes
other than by issuing Commercial Paper) with respect to the Series 2000-A Notes,
shall mean an interest rate per annum equal to the rate of interest equal to
either (as determined by the Agent) (i) the arithmetic mean of the offered rates
for deposits in U.S. Dollars  for a period of one month (or such lesser period
of time as determined by the Agent to be appropriate in the event that the LIBO
Rate is to be determined for a portion of an Interest Period) (the “Period”),
commencing on the second London Banking Day immediately preceding the first day
of such Period, which appear on the Reuters Screen LIBO Page as of approximately
11:00 a.m., London time, if at least two such offered rates appear on the
Reuters Screen LIBO Page (“LIBOR Reuters”), or (ii) the rate for deposits in
U.S. dollars having, the Period designated commencing on the second London
Banking Day immediately preceding the first day of such Period which appears on
the Telerate Page 3750 as of 11:00 a.m., London time (“LIBOR Telerate”). 
“Reuters Screen LIBO Page” means the display designated as page “LIBO” on the
Reuters Monitor Money Rate Service (or such other page as may replace the LIBO
page on that service for the purpose of displaying London interbank offered
rates of major banks), and “Telerate Page 3750” means the display designated as
page “3750” on the Telerate Service (or such page as may replace the 3750 page
on that service or such other service or services as may be nominated by the
British Bankers’ Association for the purpose of displaying London interbank
offered rates for U.S. dollar deposits.  If fewer than two offered rates appear
on the Reuters Screen LIBO Page, or if no rate appears on the Telerate Page
3750, as applicable, the Base LIBO Rate in respect of that LIBOR Determination
Date will be determined as if the parties had specified the rate described in
the following paragraph (b) below.  “LIBOR Determination Date” means the second
London Banking Day immediately preceding the first day of the related Period.

5

--------------------------------------------------------------------------------




                    With respect to a day on which fewer than two offered rates
appear on the Reuters Screen LIBO Page, as specified in (i) above, or if no rate
appears on Telerate Page 3750 as specified in (ii) above, as applicable, the
Base LIBO Rate will be determined at approximately 11:00 a.m., London time, on
such day on the basis of the rates at which deposits in United States dollars
having the Period specified are offered to prime banks in the London interbank
market by four major banks in the London interbank market selected by the Agent
commencing on the second London Banking Day immediately preceding the first day
of such Period and in a principal amount equal to an amount of not less than
$1,000,000 that is representative for a single transaction in such market at
such time. The Agent will request the principal London office of each of such
banks to provide a quotation of its rate.  If at least two such quotations are
provided, the Base LIBO Rate for such day will be the arithmetic mean of such
quotations.  If fewer than two quotations are provided, the Base LIBO Rate for
such day will be the arithmetic mean of the rates quoted at approximately 11:00
a.m., New York City time, on such day by three major banks in New York, New York
selected by the Agent, for loans in United States dollars to leading European
banks, having the specified Period, commencing on the second London Banking Day
immediately preceding the first day of such Period and in a principal amount
equal to an amount of not less than $1,000,000 that is representative for a
single transaction in such market at such time; provided, however, that if the
banks selected as aforesaid by the Agent are not quoting as described above, the
Base LIBO Rate in effect for the applicable period will be the Base LIBO Rate in
effect on such day.

                    “Borrowing Base” means, as of any date of determination, the
lesser of:

 

(i)

the product of (a)  the sum of (i) the aggregate Contract Principal Balance of
all Series 2000-A Contracts which are Eligible Contracts and which are not
Charged-Off Contracts as of such date plus (ii) on any date of determination
other than on any Settlement Date, the principal portion of Series 2000-A
Available Funds then on deposit in the Series 2000-A Facility Account which
represents the excess of (x) the Contract Principal Balance of Eligible
Contracts at the beginning of the related Collection Period over (y) the
Contract Principal Balance of Eligible Contracts which have not been subject to
Prepayment as of the related date of determination, minus (iii) the
Overconcentration Amount as of such date times (b) the Purchase Price Percentage
as of such date of determination; and

 

 

 

 

(ii)

the sum of (a) the aggregate Contract Principal Balance of all Series 2000-A
Contracts which are Eligible Contracts and which are not Charged-Off Contracts
as of such date plus (b) on any date of determination other than on any
Settlement Date, the principal portion of Series 2000-A Available Funds then on
deposit in the Series 2000-A Facility Account which represents the excess of (x)
the Contract Principal Balance of Eligible Contracts at the beginning of the
related Collection Period over (y) the Contract Principal Balance of Eligible
Contracts which have not been subject to Prepayment as of the related date of
determination, minus (c) the Overconcentration Amount as of such date minus (d)
the Credit Support Floor Amount;

6

--------------------------------------------------------------------------------




                    “Breakage Costs” means, for each Owner for each funding
period, to the extent that an Owner is funding the maintenance of its investment
in the Series 2000-A Notes during such funding period through the issuance of
Commercial Paper or at the LIBO Rate, during which such investment is reduced
(in whole or in part) prior to the end of the period for which it was originally
scheduled to remain outstanding (the amount of such reduction in such investment
being referred to as the “Allocated Amount”), the excess of (a) the discount or
interest that would have accrued on the Allocated Amount during the remainder of
such funding period if such reduction had not occurred over (b) the income, if
any, scheduled to be received by such Owner from investing the Allocated Amount
for the remainder of such funding period in a commercially reasonable manner.

                    “Broker Concentration Amount” means, as of any date of
determination, the excess, if any, of (x) the aggregate Contract Principal
Balance of all Series 2000-A Contracts originated by, or purchased from brokers
over (y) twenty-five percent (25%) of the aggregate Contract Principal Balance
of all Series 2000-A Contracts which are Eligible Contracts at such time.

                    “Broker/Vendor Concentration Amount” means, as of any date
of determination, for each broker or vendor that has originated or sold any
Series 2000-A Contracts for or to the Transferor, the excess, if any, of (x) the
aggregate Contract Principal Balance of all Series 2000-A Contracts originated
by, or purchased from such broker or vendor over (y) five percent (5%) of the
aggregate Contract Principal Balance of all Series 2000-A Contracts which are
Eligible Contracts at such time.

                    “Business Day” shall mean any day that is a Business Day
under the Master Agreement which is also a day on which banks are not authorized
or required to close in New York, New York or in Minneapolis, Minnesota and on
which The Depository Trust Company of New York is open for business.

                    “Cap Agreement” means a Hedge Agreement under which the
Hedge Counterparty will only make payments when and if the Base LIBO Rate
exceeds a specified level, and which provides for no payment by the Trustee at
any time, substantially in the form of Exhibit I hereto.

                    “Charged-Off Ratio” means, as of the end of any Collection
Period, twelve (12) times the percentage equivalent of a fraction the numerator
of which is equal to the excess of (x) the aggregate Contract Principal Balance
as of the end of such Collection Period of, plus any related Servicer Advances
made with respect to, all Series 2000-A Contracts which became Charged-Off
Contracts during such Collection Period, plus the aggregate Contract Principal
Balance of any Delinquent Contracts which were removed from the Series 2000-A
Trust Estate in exchange for Substitute Contracts during such Collection Period,
over (y) the sum of all Recoveries received during such Collection Period with
respect to the Series 2000-A Contracts, and the denominator of which is equal to
the aggregate Contract Principal Balance of all Series 2000-A Contracts which
are Eligible Contracts at such date as of (i) during the Revolving Period, the
end of the third preceding Collection Period and (ii) during the Amortization
Period, the beginning of such Collection Period.

7

--------------------------------------------------------------------------------




                    “Collateral Administration Agreement” shall mean the Second
Amended & Restated Collateral Administration Agreement, dated as of September
28, 2006, among the Obligor, the Obligors’ Agent, the Transferor, the Servicer,
the Trustee and the Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time hereafter.

                    “Commercial Paper” means any note, draft, bill of exchange,
or bankers’ acceptance which has a maturity at the time of issuance not
exceeding nine months, exclusive of days of grace, or any renewal thereof the
maturity of which is likewise limited.

                    “CP Margin” has the meaning ascribed thereto in the Fee
Letter.

                    “Credit Support Amount” means, as of any date of
determination, the excess of (x) the aggregate Contract Principal Balance of all
Series 2000-A Contracts which are Eligible Contracts at such date and which are
not Charged-Off Contracts as of such date of determination, minus the
Overconcentration Amount as of such date  over (y) the Net Investment as of such
date.

                    “Credit Support Floor Amount” means, as of any date of
determination, the greater of (x) $2,500,000 and (y) 25% of the Maximum
Applicable Credit Support.

                    “Crossover Amounts” has the meaning set forth in Section
1.04 hereof.

                    “Debt-to-Equity Ratio” means, as of any date of
determination, and with respect to Marlin and its consolidated subsidiaries,
Total Debt as a multiple of Tangible Net Worth; “Total Debt” shall reflect all
liabilities (excluding deferred taxes) under GAAP, provided that “Total Debt”
shall include all liabilities (other than deferred taxes), whether “on-balance
sheet” or “off-balance sheet” for GAAP, as well as subordinated debt any portion
of the principal of which is payable in less than five years from the date of
its issuance.

                    “Default Rate” has the meaning set forth in the Fee Letter.

                    “EBITDA” means for any period, for Marlin Business Services
Corp. and its consolidated subsidiaries (including, without limitation, Marlin),
the sum of net income for such period plus (a) income taxes, (b) Interest
Expense and (c) depreciation, amortization and fair value adjustments, all of
which is to be computed over the previous twelve (12) months.

                    “Eligible Bank Account” means a segregated account, which
may be an account maintained with the Trustee, which is either (a) maintained
with a depository institution or trust company whose long-term unsecured debt
obligations are rated at least BBB+ by S&P and Baa1 by Moody’s and whose
short-term unsecured obligations are rated at least A-1 by S&P and P-1 by
Moody’s; or (b) a trust account or similar account maintained with a federally
or state chartered depository institution subject to regulations regarding
fiduciary funds on deposit substantially similar to 12 C.F.R. 9.10(b).

8

--------------------------------------------------------------------------------




                    “Eligible Contract” means a Series 2000-A Contract which:

 

          (a)          (i) is with a User whose billing address is in the United
States or its territories and possessions and requires (A) all payments under
such Contract to be made in United States dollars and (B) all Equipment relating
to such Contract be held in the United States and (ii) is with a User who, if a
natural person, is a resident of the United States with legal capacity to
contract or, if a corporation or other business organization, is organized under
the laws of the United States, or any political subdivision thereof and has its
chief executive office in the United States;

 

 

 

          (b)          has not had any of its terms, conditions or provisions
amended, modified or waived other than in compliance with the Credit and
Collection Policy and has not been Restructured at any time;

 

 

 

          (c)          constitutes “tangible chattel paper” within the meaning
of §§ 9-102(11) and (78) of the UCC of all applicable jurisdictions and there is
only one original (bearing the original signature of an employee of Marlin,
together with the facsimile copy of the signature of the User or the original
signature of the User) of such Contract that constitutes “chattel paper” for
purposes of the Delaware, New York, New Jersey and Nevada UCC;

 

 

 

          (d)          was originated in accordance with, and does not
contravene, any applicable federal, state and local laws, and regulations
thereunder (including, without limitation, any law, rule and regulation relating
to truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of such Contract is in violation of any applicable law, rule or
regulation;

 

 

 

          (e)          was originated or purchased without recourse (other than
with respect to an obligation to repurchase in the event of breach of a
representation or warranty by the related Vendor or Broker) in compliance with,
and satisfies in all material respects all applicable requirements of the Credit
and Collection Policy;

 

 

 

          (f)          is not a Contract which has the United States or any of
its agencies or instrumentalities as the User;

 

 

 

          (g)          as of the related Pledge Date, is not a Delinquent
Contract;

 

 

 

          (h)          (i) contains “hell or high water” provisions requiring
the related User to assume all risk of loss or malfunction of the related
Equipment, (ii) requires the related User to pay all expenses in connection with
the maintenance, repair, insurance and taxes, together with all other ancillary
costs with respect to the related Equipment and (iii) makes the related User
absolutely and unconditionally liable for all payments required to be made
thereunder, without any right of set-off, counterclaim, or other defense (other
than the discharge in bankruptcy of such related User) and without any right to
prepay the Contract or any contingencies tied to the Obligor;

 

 

 

          (i)          is payable in substantially level monthly or quarterly
rental payments calculated at a fixed yield;

9

--------------------------------------------------------------------------------




 

          (j)          creates a valid and enforceable security interest (or, in
the case of a “true lease”, a valid ownership interest) in favor of the
Transferor in the related Equipment, and such Equipment has not been the subject
of loss or damage;

 

 

 

          (k)          together with the Equipment relating thereto, was the
subject of a valid sale and assignment from the Transferor with good title
transferred to the Obligor thereby and is free and clear of any Liens, other
than the claims arising pursuant to this Series 2000-A Supplement and Master
Agreement and the other documents relating to this transaction; provided,
however, that nothing in this paragraph (k) shall prevent or be deemed to
prohibit the Transferor from suffering to exist upon such Contract any Lien for
federal, state, municipal or other local taxes if such taxes shall not at the
time be due and payable or if the Transferor shall concurrently be contesting
the validity thereof in good faith by appropriate proceedings that have stayed
enforcement thereof and shall have set aside on its books adequate reserves with
respect thereto,

 

 

 

          (l)          is in full force and effect in accordance with its terms
and contains enforceable provisions such that the rights and remedies of the
holder thereof shall be adequate for realization against the Equipment, if any,
thereunder and of the benefits of any security granted thereunder;

 

 

 

          (m)          does not provide for the substitution, exchange, or
addition of any other items of Equipment pursuant to such Contract which would
result in any reduction or extension of payments due thereunder;

 

 

 

          (n)          by its terms is due and payable in full on or within 72
months of the applicable Pledge Date;

 

 

 

          (o)          arises under a Contract in substantially the form of one
of the form contracts set forth in Exhibit E hereto or otherwise promptly
approved by the Agent in writing, which is in full force and effect and
constitutes the legal, valid and binding obligation of the related User
enforceable against such User in accordance with its terms subject to no offset,
counterclaim or other defense (other than the discharge in bankruptcy of such
User);

 

 

 

          (p)          (i) does not preclude the pledge, transfer or assignment
thereof, (ii) does not require the consent of the User to the pledge, assignment
or transfer thereof, and (iii) does not contain a confidentiality provision that
purports to restrict the ability of the Trustee to exercise its rights under the
Series 2000-A Related Documents with respect thereto, including, without
limitation, its right to review the Contract;

 

 

 

          (q)          was (i) originated or purchased by the Transferor in the
ordinary course of its business, (ii) approved and purchased or funded in the
ordinary course of the Transferor’s business, (iii) originated by an originator
eligible under the Credit and Collection Policy and (iv) originated with respect
to a transaction in which the related Equipment is not used for personal,
family, or household purposes by the related User;

 

 

10

--------------------------------------------------------------------------------




 

          (r)          is with a User that, as of the Contract’s Pledge Date, is
not the User with respect to any Charged-Off Contract, and is not and has never
been a Charged-Off Contract;

 

 

 

          (s)          the inclusion of which in the Series 2000-A Trust Estate
would not require the registration of the Obligor or of the Series 2000-A Trust
Estate as an “investment company” under the Investment Company Act of 1940, as
amended;

 

 

 

          (t)          the addition of which to the Series 2000-A Trust Estate
would not result in the Weighted Average Life to exceed 2.5 years;

 

 

 

          (u)          if the Original Equipment Cost of the Equipment related
to such Contract is valued at greater than $25,000, is secured by a first
priority perfected security interest in such Equipment;

 

 

 

          (v)          relates to Equipment which (i) is not a vehicle or other
type of equipment which is subject to a certificate of title or other similar
titling statute and (ii) to the best of the Servicer’s knowledge, has not
suffered any damage or loss;

 

 

 

          (w)          has a Contract Principal Balance which is less than or
equal to $200,000;

 

 

 

          (x)          was not selected by the Transferor from the Transferor’s
pool of leases in a manner adverse to the Series 2000-A Noteholders;

 

 

 

          (y)          arises under a lease or financing contract, is not
currently under any sub-lease agreement, and does not permit any sub-leasing of
the related Equipment;

 

 

 

          (z)          is one as to which all parties to the Contract have
satisfied all obligations to be required to be fulfilled by such parties as of
the related Pledge Date;

 

 

 

          (aa)        is, and has been, at all times, a legal, valid and binding
payment obligation of the User, enforceable in accordance with its terms;

 

 

 

          (bb)        the User of which is not an Affiliate of the Transferor,
the Servicer or any Obligor;

 

 

 

          (cc)        has been accounted for on the Transferor’s books as sold
to the Obligor;

 

 

 

          (dd)        is not subject to, nor with respect to which has there
been asserted, any litigation or any right to rescission, set off, counterclaim
or other defense of the User;

 

 

 

          (ee)         as to which the related User has been directed to make
payment only to the Lockbox Account at the Lockbox Bank;

 

 

 

          (ff)         as to which the related Equipment has been delivered to,
and accepted by, the related User;

11

--------------------------------------------------------------------------------




 

          (gg)        if such Contract is a “true lease”, the Equipment is owned
by the Obligor free and clear of all other liens;

 

 

 

          (hh)        if such Contract was originated by a third party and
acquired by the Transferor, and if the Original Equipment cost related thereto
exceeded $25,000, a UCC-1 financing statement was filed against the related User
in the appropriate jurisdiction by the originator thereof and a UCC-3 assignment
was filed assigning the original UCC-1 to the Transferor;

 

 

 

          (ii)         if such Contract is a tax exempt lease, satisfactory
evidence of the User’s tax exempt status was presented to Marlin at the time of
origination and included in the Contract File; and

 

 

 

          (jj)         for any Contract pledged to the Series 2000-A Trust
Estate after October 31, 2001, is not a Contract with an Equipment Type of ATM,
Veriphone or Veriphone-Software only.

                    “Equipment Concentration Amount” means, as of any date of
determination, the sum of:

 

(i)

for the Equipment Type “Computers and Peripherals”, the excess, if any, of (x)
the aggregate Contract Principal Balance of all Series 2000-A Contracts with
respect to which the related Equipment is such Equipment Type over (y)
twenty-five percent (25%) of the aggregate Contract Principal Balance of all
Series 2000-A Contracts which are Eligible Contracts at such time;

 

 

 

 

(ii)

for the Equipment Type “Software”, the excess, if any, of (x) the aggregate
Contract Principal Balance of all Series 2000-A Contracts with respect to which
the related Equipment is such Equipment Type over (y) ten percent (10%) of the
aggregate Contract Principal Balance of all Series 2000-A Contracts which are
Eligible Contracts at such time;

 

 

 

 

(iii)

for the Equipment Type “Surveillance Systems”, the excess, if any, of (x) the
aggregate Contract Principal Balance of all Series 2000-A Contracts with respect
to which the related Equipment is such Equipment Type over (y) ten percent (10%)
of the aggregate Contract Principal Balance of all Series 2000-A Contracts which
are Eligible Contracts at such time;

 

 

 

 

(iv)

for the Equipment Type “Telecommunications Equipment”, the excess, if any, of
(x) the aggregate Contract Principal Balance of all Series 2000-A Contracts with
respect to which the related Equipment is such Equipment Type over (y) twenty
percent (20%) of the aggregate Contract Principal Balance of all Series 2000-A
Contracts which are Eligible Contracts at such time;

 

 

 

 

(v)

for the Equipment Type “Copiers”, the excess, if any, of (x) the aggregate
Contract Principal Balance of all Series 2000-A Contracts with respect to which
the related Equipment is such Equipment Type over (y) thirty percent (30%) of
the aggregate Contract Principal Balance of all Series 2000-A Contracts which
are Eligible Contracts at such time; and

12

--------------------------------------------------------------------------------




 

(vi)

for each other Equipment Type, the excess, if any, of (x) the aggregate Contract
Principal Balance of all Series 2000-A Contracts with respect to which the
related Equipment is such Equipment Type, over (y) fifteen percent (15%) of the
aggregate Contract Principal Balance of all Series 2000-A Contracts which are
Eligible Contracts at such time.

                    “Equipment Type” means, with respect to each Series 2000-A
Contract, the related Equipment “type”, as indicated on the Servicer’s servicing
system with respect to such Series 2000-A Contract.

                    “Facility Fee” has the meaning ascribed thereto in the Fee
Letter.

                    “Fee Letter” means that certain Amended and Restated Fee
Letter dated as of September 28, 2006 by and among the Servicer, the Obligor,
the Obligor’s Agent and the Agent, as it may be amended, restated, supplemented
or otherwise modified from time to time.

                    “Fee Rate” means the aggregate of the rates at which fees
are payable in connection with Series 2000-A (i.e., LIBO Margin (as set forth in
the Fee Letter), the Servicing Fee of 1.00%, the Trustee’s Fee of 0.015%, the
Back-Up Servicer’s Fee of 0.03%, the Increased Servicer Fee of 0.25%).

                    “Government Concentration Amount” means, as of any date of
determination, the excess of (x) the aggregate Contract Principal Balance of all
Series 2000-A Contracts which are Government Contracts having a state,
municipality or agency or instrumental of a state or a municipality as the User
over (y) four percent (4.0%) of the aggregate Contract Principal Balance of all
Series 2000-A Contracts which are Eligible Contracts at such time.

                    “Government Contract” means, with respect to this Series
2000-A Supplement, a Contract of Equipment under which the User is a state or
local government or government agency (or any agency or instrumentality thereof)
and, if the Contract Principal Balance of such Contract is greater than $10,000,
such entity has executed and delivered a form of non-appropriation rider
substantially in the form of Exhibit H attached hereto.

                    “Hedge Agreement” means an interest rate cap or swap
agreement between the Trustee and a Hedge Counterparty satisfying the conditions
specified in Section 3.08 hereof.

                    “Hedge Counterparty” means either (i) a Person reasonably
acceptable to the Agent (it being stipulated that each party listed on Schedule
1 hereto is acceptable) and having long term unsecured debt obligations rated at
least AA- by S&P and Aa3 by Moody’s or (ii) Deutsche Bank AG, New York Branch or
any of its Affiliates.

                    “Hedge Rate” means, with respect to any Hedge Agreement and
the Series 2000-A Contracts assigned thereto, (a) if such Hedge Agreement is a
Cap Agreement, the fixed rate per annum which the Base LIBO Rate must exceed to
result in payments made thereunder by the Hedge Counterparty to the Series
2000-A Facility Account, and (b) if such Hedge Agreement is an interest rate
swap agreement, the fixed rate per annum which is applied to the notional amount
of such Hedge Agreement to calculate the payments to be made by the Trustee
thereunder to the Hedge Counterparty.

13

--------------------------------------------------------------------------------




                    “Increased Servicer Fee” means as of any Settlement Date, an
amount not to exceed 0.25% of the aggregate Contract Principal Balance of the
Series 2000-A Contracts as of the first day of the prior Collection Period,
payable on each Settlement Date to any successor Servicer in accordance with
Section 9.02(b) of the Master Agreement as additional compensation in excess of
the Servicing Fee for the performance of its duties hereunder and under the
Master Agreement.

                    “Independent Public Accountants” shall mean, with respect to
Marlin, any “Big 4” accounting firm, or other accounting firm reasonably
acceptable to the Series Controlling Party.

                    “Interest Coverage Ratio” means, as of any date of
determination, and with respect to Marlin Business Services Corp. and its
consolidated subsidiaries, EBITDA as a multiple of Interest Expense.

                    “Interest Expense” means, for any period, with respect to
Marlin Business Services Corp. and its consolidated subsidiaries, the sum
(without duplication) of (a) all interest accrued or capitalized in respect of
indebtedness accrued or capitalized during such period (whether or not actually
paid during such period); and (b) the net amount payable under Hedge Agreements
(whether or not actually paid during such period, all of which is to be computed
over the previous twelve (12) months).

                    “Interest Period” means, with respect to any Settlement
Date, the period from and including the prior Settlement Date (or, in the case
of the first Settlement Date, from and including the Series Closing Date) to but
excluding such Settlement Date.

                    “LIBO Margin” has the meaning ascribed thereto in the Fee
Letter.

                    “LIBO Rate” for any Interest Period (or portion thereof for
which an Owner initially funds an investment in the Series 2000-A Notes other
than by issuing Commercial Paper) with respect to the Series 2000-A Notes shall
mean the applicable Base LIBO Rate divided by the percentage equal to the
difference of one minus the LIBOR Reserve Percentage applicable during such
Interest Period (or portion thereof), if any.

                    “LIBO Rate Disruption Event” shall mean, for any Owner with
respect to any Series 2000-A Note, for any Interest Period or portion thereof,
any of the following:  (a) a determination by such Owner that it would be
contrary to law or to the directive of any central bank or other governmental
authority to obtain United States dollars in the London interbank market to fund
its investment in such Series 2000-A Note for such Interest Period or portion
thereof, (b) prime banks in the London interbank market are not then generally
quoting a Base LIBO Rate or not then quoting a Base LIBO Rate to Persons such as
such Owner, or (c) the inability of such Owner by reason of circumstances
affecting the London interbank market generally, to obtain U.S. Dollars in such
market to fund its investment in such Series 2000-A Note for such Interest
Period or portion thereof.

14

--------------------------------------------------------------------------------




                    “LIBOR Reserve Percentage” shall mean, relative to each
Interest Period or portion thereof, a percentage (expressed as a decimal) equal
to the daily average during such Interest Period or portion thereof of the
percentages in effect on each day of such Interest Period or portion thereof, as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirements applicable to
“Eurocurrency liabilities” pursuant to Regulation D or any other applicable
regulation of the Board of Governors of the Federal Reserve System which
prescribes reserve requirements applicable to “Eurocurrency liabilities” as
currently defined in Regulation D.

                    “Liquidity Provider” shall mean a financial institution to
whom the Obligors’ Agent shall have consented (which consent shall not be
unreasonably withheld) providing liquidity support to or for the account of any
Purchaser, whether by an extension of credit, the acquisition of an interest in
the Series 2000-A Notes, or otherwise, or having a commitment to provide such
support under a liquidity agreement which relates to this Supplement.

                    “Lockbox Account” means the account no. 2000006320698
established and maintained by the Lockbox Bank for the purpose of receiving
payments on the Series 2000-A Contracts.

                    “Lockbox Agreement” means the Certified Corporate Resolution
for Depository Authorization of the Lockbox Bank dated as of December 13, 2000
(the “Lockbox Agreement”) by and between Marlin and the Lockbox Bank as
supplemented by the Second Amended and Restated Supplemental Lockbox Agreement
dated as of September 28, 2006, by and among the Lockbox Bank, Marlin, the
Obligor and the Trustee, as such agreements may be amended, supplemented or
modified from time to time.

                    “Lockbox Bank” means Wachovia Bank, N.A. (formerly known as
First Union National Bank) or any other commercial bank acceptable to the Agent.

                    “London Banking Day” means a day on which commercial banks
are open for business (including dealers in foreign exchange and foreign
currency deposits) in London, England.

                    “Marlin” means Marlin Leasing Corporation, a Delaware
corporation.

                    “Master Agreement” has the meaning set forth in the Recitals
hereto.

                    “Master Transfer Agreement” means that certain Amended and
Restated Master Lease Acquisition and Sale Agreement dated as of September 28,
2006 among Marlin and the Obligors’ Agent and the Obligors set forth therein as
parties thereto from time to time, as such agreement may be amended,
supplemented or modified from time to time.

                    “Maximum Applicable Credit Support” means the largest Credit
Support Amount on any day occurring since the most recent Take-Out.

                    “Maximum Series Limit” means $125,000,000.

15

--------------------------------------------------------------------------------




                    “Monthly Interest” means, with respect to any Settlement
Date, interest due in respect of the Series 2000-A Notes calculated at the
Series 2000-A Note Interest Rate for the preceding Interest Period (which amount
shall include, in the event the aggregate principal portion of the respective
investments of each Purchaser exceeded the Series 2000-A Note Balance after
giving effect to all distributions on the prior Settlement Date, an amount equal
to interest accrued on such excess at the rate described in paragraph (a) of the
definition of Series 2000-A Note Interest Rate).

                    “Net Investment” means as of any date of determination the
sum of (i) the Series 2000-A Note Balance as of such date plus (ii) accrued and
unpaid interest at the Series 2000-A Note Interest Rate through such date plus
(iii) any Noteholder’s Carryover Interest as of such date.

                    “Note Purchase Agreement” shall mean the Second Amended &
Restated Note Purchase Agreement dated as of September 28, 2006, among the
Obligor, the Obligors’ Agent, the Purchasers and the Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter.

                    “Noteholder’s Carryover Interest” means, as of any date of
determination, the amount of Monthly Interest due on any prior Settlement Date
but not paid, plus interest thereon through such date from such prior Settlement
Date, calculated using the Series 2000-A Note Interest Rate applicable for the
next Settlement Date, all as determined by the Agent.

                    “Notice for Payment” has the meaning set forth in Section
3.10(a) hereof.

                    “Obligor” means MLR IV LLC.

                    “Original Issue Date” has the meaning specified in Section
3.07(b)(x) hereof.

                    “Original Servicer Fee Rate” has the meaning specified in
Section 3.07(b)(ix) hereof.

                    “Overconcentration Amount” means an amount, at any time,
equal to the sum of (i) the aggregate User Concentration Amount for all Users,
(ii) the aggregate State Concentration Amount for all States, (iii) the
Equipment Concentration Amount, (iv) the aggregate Broker/Vendor Concentration
Amounts for all brokers and vendors, (v) the Government Concentration Amount,
(vi) the Broker Concentration Amount and (vii) the Quarterly Payment
Concentration Amount.

                    “Owner” means each Purchaser, each Liquidity Provider and
each other Person that has purchased, or has entered into a commitment to
purchase, a Series 2000-A Note, or an interest therein.

                    “Pledge” means the pledge by the Obligor hereunder of its
right, title and interest in and to specified Pledged Property related thereto
to the Trustee for the benefit of the Series 2000-A Noteholders in accordance
with Section 1.02 hereof.

                    “Pledge Date” has the meaning set forth in Section 4.01(b)
hereof.

16

--------------------------------------------------------------------------------




                    “Pledge Notice” has the meaning specified in Section 4.01(b)
hereof.

                    “Pledged Property” means, with respect to the Series 2000-A
Trust Estate, each Series 2000-A Contract, together with all associated property
and rights with respect thereto described in clauses (2) through (9) of Section
1.02 hereof.

                    “Portfolio Charged-Off Ratio” means, as of the last day of
any Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the product of (i) 12 and (ii) the excess of (x) the sum of
the aggregate of Marlin’s net investment (calculated in accordance with GAAP) in
all leases included in the Servicer’s servicing portfolio which would have first
satisfied the definition of Charged-Off Contracts (were such leases “Contracts”)
during such Collection Period, over (y) the sum of all recoveries during such
Collection Period for leases included in the Servicer’s servicing portfolio, and
the denominator of which is equal to the sum of the aggregate of Marlin’s net
investment (calculated in accordance with GAAP) in all leases included in the
Servicer’s servicing portfolio as of the beginning of the related Collection
Period.

                    “Pro Forma Borrowing Base” means, (x) as of any Pledge Date,
the Borrowing Base (including the various components thereof) as calculated
assuming that all Series 2000-A Contracts to be Pledged on such Pledge Date have
in fact been so Pledged and (y) as of any day which is not a Pledge Date, the
Borrowing Base as of such day.

                    “Principal Distribution Amount” means with respect to any
Settlement Date (i) the aggregate Contract Principal Balance of all Series
2000-A Contracts which are Eligible Contracts and which are not Charged-Off
Contracts as of the end of the second preceding Collection Period minus (ii) the
aggregate Contract Principal Balance of all Series 2000-A Contracts, which are
Eligible Contracts and which are not Charged-Off Contracts as of the end of the
immediately preceding Collection Period.

 

          “Purchase Price Percentage” means as of any date of determination the
lesser of (i) .81 and (ii) 1 minus the product of a times b times c, where:

 

 

 

 

 

a  = the greater of (i) the highest Three Month Rolling Average Portfolio
Charged-Off Ratio for the immediately preceding nine Collection Periods or (ii)
the highest Average Charged-Off Ratio over the immediately preceding nine
Collection Periods as of such date of determination;

 

 

 

 

 

b = the Weighted Average Life, rounded to the second decimal place; and

 

 

 

 

 

c = 4.00.

                    Notwithstanding the foregoing, the “Purchase Price
Percentage” hereunder may be revised by the Agent in its sole discretion at the
end of each calendar quarter (beginning with December 31, 2006), in order to
provide the Series 2000-A Noteholders with credit enhancement in the form of
overcollateralization at a level sufficient to maintain the Required Facility
Shadow Rating.

                    “Purchaser” has the meaning specified in the Note Purchase
Agreement.

17

--------------------------------------------------------------------------------




                    “Quarterly Payment Concentration Amount” means, as of any
date of determination, the excess of (x) the aggregate Contract Principal
Balance of all Series 2000-A Contracts which are payable on a quarterly basis
over (y) four percent (4%) of the aggregate Contract Principal Balance of all
Series 2000-A Contracts which are Eligible Contracts at such time.

                    “Record Date” means, with respect to any Settlement Date,
the close of business on the Business Day preceding such Settlement Date.

                    “Redemption Price” has the meaning specified in Section 6.02
hereof.

                    “Refinance Proceeds” means with respect to any Collection
Period, proceeds of the issuance of a new series of notes or the issuance of
certificates in connection with a Take-Out of Series 2000-A Contracts, which
proceeds shall be remitted to the Trustee immediately upon receipt for deposit
into the Series 2000-A Facility Account for application in accordance with
Section 3.03 hereof.

                    “Required Facility Shadow Rating” has the meaning described
in the Fee Letter.

                    “Restructured” means, with respect to any Series 2000-A
Contract, any deferral of Scheduled Payments, reduction of the Scheduled
Payments, or extension of the term of such Series 2000-A Contract, in each case
by the Servicer for credit reasons.

                    “Revolving Period” means the period from and including
January 2, 2001 to but excluding the Termination Date.

                    “Series Closing Date” means, with respect to the Series
2000-A Notes,  December 21, 2000.

                    “Series Controlling Party” has the meaning specified in
Section 3.07(b)(vi) hereof.

                    “Series Event of Default” has the meaning specified in
Section 5.01 hereof.

                    “Series Related Documents” means, with respect to the Series
2000-A Notes, the Series 2000-A Related Documents.

                    “Series Secured Obligations” has the meaning specified in
3.07(b)(vii) hereof.

                    “Series Secured Parties” has the meaning specified in
Section 3.07(b)(viii) hereof.

                    “Series Termination Date” means, with respect to the Series
2000-A Notes, the date on which all Series Secured Obligations have been paid in
full.

                    “Series Trust Estate” means, with respect to the Series
2000-A Notes, the Series 2000-A Trust Estate.

18

--------------------------------------------------------------------------------




                    “Series Trustee Secured Obligations” has the meaning set
forth in Section 3.07(b)(vii).

                    “Series 2000-A Account” means each of the Series 2000-A
Facility Account, the Series 2000-A Advance Payment Account and the Lockbox
Account.

                    “Series 2000-A Advance Payment Account” has the meaning set
forth in Section 3.01(b) hereof.

                    “Series 2000-A Alternative Rate” means, for any Interest
Period (or portion thereof) for which a Purchaser initially funds an investment
in the Series 2000-A Notes other than by issuing Commercial Paper, an interest
rate per annum equal to the LIBO Rate for such Interest Period (or such portion
thereof); provided, however, that:

 

          (a)   if a Purchaser shall notify the Agent that a LIBO Rate
Disruption Event has occurred and is continuing, then, in any such case, the
“Series 2000-A Alternative Rate” for the Series 2000-A Notes for such Interest
Period or portion thereof shall be an interest rate per annum equal to the
Series 2000-A Base Rate from time to time in effect unless the Agent and the
Obligors’ Agent agree in writing to a different rate; and

 

 

 

          (b)   without limiting the foregoing, if with respect to any Interest
Period or portion thereof any Purchaser shall have notified the Agent that the
rate at which deposits of the United States dollars are being offered to such
Purchaser in the London interbank market does not accurately reflect the cost to
such Purchaser of funding its investment in the Series 2000-A Notes for such
Interest Period or portion thereof, the Obligors’ Agent and the Agent shall
negotiate in good faith to determine a mutually agreeable different rate as the
Series 2000-A Alternative Rate sufficient to meet such Purchaser’s costs and,
pending the conclusion of those negotiations, the Series 2000-A Alternative Rate
for each Interest Period shall be the LIBO Rate; provided, however, that if the
Obligors’ Agent and the Agent have not agreed upon a rate before the end of the
second full Interest Period following the date of such Purchaser’s notice to the
Agent, the Series 2000-A Alternative Rate for each successive Interest Period
for so long as the condition giving rise to such notice shall be continuing
shall be the Series 2000-A Base Rate.

                    “Series 2000-A Available Funds” means, with respect to any
Settlement Date, the aggregate amount of Collections received by the Servicer
during the prior Collection Period with respect to the Series 2000-A Trust
Estate (other than Collections representing Advance Payments until such Advance
Payments are applied as Collections in accordance with Section 7.01 of the
Master Agreement), plus any net payments under a Hedge Agreement received since
the previous Settlement Date (or the Series 2000-A Series Closing Date in the
case of the first Settlement Date), plus any Prepayment Amounts deposited in the
Series 2000-A Facility Account pursuant to Section 6.01 hereof plus any
Crossover Amounts received from a Series in Group B since the previous
Settlement Date.

                    “Series 2000-A Base Rate” means, on any date, a fluctuating
rate of interest per annum equal to the higher of (a) the rate of interest most
recently announced by the Agent in New York, New York as its base commercial
lending rate (not necessarily intended to be the lowest rate of interest charged
by the Agent in connection with the extensions of credit) and (b) 0.50% above
the rate per annum at which the Agent, as a branch of a foreign bank, in its
sole discretion, can acquire federal funds in the interbank overnight federal
funds market, including through brokers of recognized standing.

19

--------------------------------------------------------------------------------




                    “Series 2000-A Contract” means each Contract listed on a
List of Contracts attached to a Pledge Notice which is delivered in connection
with a Pledge of Pledged Property with respect to the Series 2000-A Trust
Estate, and which Contract has not been released from the Series 2000-A Trust
Estate as provided herein or in the Master Agreement.

                    “Series 2000-A Facility Account” has the meaning set forth
in Section 3.01(a) hereof.

                    “Series 2000-A Note” means any one of the Series 2000-A
Notes executed by the Obligor in favor of the Agent and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A hereto, and any
replacement therefor.

                    “Series 2000-A Note Balance” means, as of any time of
determination, the aggregate, cumulative amount of the Advance Amounts funded
pursuant to Section 4.01(b) hereof since the Series Closing Date, reduced by the
aggregate, cumulative amounts described in Sections 3.03(a)(i) eleventh,
3.03(a)(ii) eleventh and 3.03(a)(ii) fifteenth and actually paid to the Series
2000-A Noteholders on all prior Settlement Dates.

                    “Series 2000-A Noteholder” shall mean any Owner, as defined
in the Note Purchase Agreement.

                    “Series 2000-A Note Interest Rate” means for any Interest
Period for the Series 2000-A Notes, the weighted average of the following rates
determined for each Purchaser (based on the respective investments of each
Purchaser in the Series 2000-A Notes and the time period for which applicable
rates are in effect):

 

          (a)          to the extent that a Purchaser funds its investments in
the Series 2000-A Notes for such Interest Period or portion thereof by issuing
Commercial Paper, the sum of (i) the CP Margin and (ii) the weighted average of
the rates at which Commercial Paper issued by such Purchaser to fund the
purchase or maintenance of its investments in the Series 2000-A Notes during
such Interest Period or portion thereof has been sold by any placement agent or
commercial paper dealer selected by such Purchaser; provided, that, for purposes
of calculating such weighted average, if any such rate is a discount rate, such
discount rate shall be converted to an interest-bearing equivalent rate per
annum for a 360-day year and

 

 

 

          (b)          to the extent that a Purchaser funds its investments in
the Series 2000-A Notes for such Interest Period or portion thereof other than
by issuing Commercial Paper, a rate equal to the sum of (i) the applicable LIBO
Margin and (ii) the Series 2000-A Alternative Rate for such Interest Period or
portion thereof or such other rate as the Agent and the Obligors’ Agent shall
agree to in writing.

20

--------------------------------------------------------------------------------




The Series 2000-A Note Interest Rate for any Interest Period shall be adjusted
to yield, when applied to the outstanding principal balance of the Series 2000-A
Notes, an amount sufficient to pay interest on the incremental effective
principal balance of any funding resulting from the capitalization of interest,
if any, during such Interest Period.

As used in paragraph (a) of this definition, each Purchaser’s weighted average
of the Commercial Paper rates shall include (x) any incremental carrying costs
incurred with respect to Commercial Paper maturing on dates other than those on
which corresponding funds are received by such Purchaser, and (y) other
borrowings by such Purchaser to fund the Net Investment (other than under any
liquidity agreement or other program support agreement), including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market.

Notwithstanding the foregoing, upon the occurrence and during the continuance of
a Series Event of Default, “Series 2000-A Note Rate Interest Rate” shall mean
(after as well as before judgment) a per annum rate equal to the Default Rate.

                    “Series 2000-A Related Documents” means, collectively, this
Series 2000-A Supplement, the Fee Letter, the Hedge Agreement(s), the Master
Agreement, the Master Transfer Agreement, the Collateral Administration
Agreement, the Note Purchase Agreement, the Series 2000-A Notes and all other
instruments, documents, financing statements and agreements executed and
delivered by the Obligor, the Obligors’ Agent or the Servicer in connection
herewith or therewith and each Series 2000-A Transfer Agreement Supplement
executed pursuant thereto with respect to the Series 2000-A Trust Estate.

                    “Series 2000-A Secured Parties” shall have the meaning set
forth in Section 3.07(b)(viii) hereof.

                    “Series 2000-A Transfer Agreement Supplement” means each
Transfer Agreement Supplement entered into pursuant to the Master Transfer
Agreement which transfers Series 2000-A Contracts to the Obligor for inclusion
in the Series 2000-A Trust Estate.

                    “Series 2000-A Trust Estate” shall have the meaning set
forth in Section 1.02 hereof.

                    “Servicer’s Certificate” means a report with respect to
Series 2000-A, in substantially the form of Exhibit D hereto (appropriately
completed), furnished by the Servicer to the Obligors’ Agent, the Trustee and
the Agent pursuant to Section 6.06 of the Master Agreement.

                    “Servicing Fee” means as of any Settlement Date, an amount
equal to one-twelfth of 1.00% of the aggregate Contract Principal Balance of the
Series 2000-A Contracts as of the first day of the prior Collection Period,
payable on each Settlement Date to the Servicer pursuant to Section 3.03 hereof
as compensation for the performance of its duties hereunder and under the Master
Agreement.

21

--------------------------------------------------------------------------------




                    “Settlement Date” means the 15th of each month (or if the
15th of any month is not a Business Day, then on the next succeeding Business
Day) commencing with January 16, 2001.

                    “State Concentration Amount” means for any State, the
excess, if any, of (x) the aggregate Contract Principal Balance of all Series
2000-A Contracts with respect to which any User is domiciled in such State, over
(y) fifteen percent (15%) of the aggregate Contract Principal Balance of all
Series 2000-A Contracts which are Eligible Contracts at such time.

                    “Swap Agreement” means a Hedging Agreement other than a Cap
Agreement, substantially in the form of Exhibit J hereto.

                    “Take Out” means the refinancing of all of the Series 2000-A
Contracts (whether through the issuance of asset-backed securities, funding
through other Committed Financing Facilities, whole loan sales or otherwise).

                    “Tangible Net Worth” means, with respect to Marlin, its
shareholders’ equity, less any intangible assets, all determined in accordance
with GAAP, provided that subordinated debt, none of the principal of which is
payable less than five years from the date of its issuance shall be considered
equity.

                    “Termination Date” means the earliest to occur of:  (i)
September 27, 2007 or such later date as the parties (with the express written
consent of the Agent) may hereafter agree in accordance with Section 4.01(i),
(ii) the day designated as the Termination Date by the Obligor on sixty (60)
days’ prior written notice to the Agent, (iii) the day on which the Series
Controlling Party declares the occurrence of the Termination Date or on which
the Termination Date automatically occurs pursuant to Section 5.01, (iv) the
90th day following the date on which the Agent has delivered a written notice to
the Transferor to the effect that the most recent audit completed by the Agent
or its designee of the Transferor’s origination, servicing and documentation
procedures has revealed to the Agent deficiencies which it reasonably believes
creates a material adverse effect on the facility and (v) a Hedge Counterparty
fails to satisfy the definition thereof and is not replaced within fifteen (15)
Business Days by a Person satisfying the definition thereof.

                    “Three-Month Rolling Average” means, with respect to any
pool performance ratio, the sum of the applicable ratio for the most recently
ended Collection Period and two immediately preceding Collection Periods divided
by three.

                    “Trustee Fee” means the monthly fee payable to the Trustee
on each Settlement Date, which shall be the greater of (x) one-twelfth of one
and a half basis points (0.015%) per annum times the aggregate Contract
Principal Balance of the Series 2000-A Contracts as of the end of the preceding
Collection Period and (y) $1,000.

                    “User Concentration Amount” means, for any User, the excess,
if any, of (x) the aggregate Contract Principal Balance of all Series 2000-A
Contracts with respect to which such User or any Affiliate of such User is the
User, over (y) one percent (1.00%) of the aggregate Contract Principal Balance
of all Series 2000-A Contracts which are Eligible Contracts at such time.

22

--------------------------------------------------------------------------------




                    “Weighted Average Hedge Rate” means, with respect to any
Interest Period, the weighted average (weighted based on the related notional
balances, as well as the number of days during such Interest Period for which
the related Hedge Agreement was in effect) of Hedge Rates applicable to all
Hedge Agreements under which payment will be received on the Settlement Date
relating to such Interest Period.

                    “Weighted Average Life” means, as of any date of
determination, a term in years equal to the sum of:

SIGMA   (Pn X Tn)
    PB

 

where:

 

 

 

SIGMA     =     The mathematical symbol for summation.  The summation is
computed from 1 to n, where n is the number of months from the date of
determination until the date of the last Scheduled Payment under the last Series
2000-A Contract scheduled to be outstanding;

 

 

 

Pn     =     The sum of the principal portions of the Scheduled Payments for all
Series 2000-A Contracts which are Eligible Contracts in the nth month after the
date of determination;

 

 

 

Tn     =     The remaining period, in months, from the time of calculation until
such nth month; and

 

 

 

PB     =     The aggregate Contract Principal Balance of all Series 2000-A
Contracts which are Eligible Contracts at the time of calculation,

divided by 12 and rounded to the second decimal place.

ARTICLE III

DISTRIBUTIONS AND STATEMENTS TO
SERIES 2000-A NOTEHOLDER; SERIES SPECIFIC COVENANTS

                    Section 3.01     Series 2000-A Accounts.

                    (a)     The Trustee, for the benefit of the Series 2000-A
Secured Parties, shall establish and maintain an account (the “Series 2000-A
Facility Account”) as a segregated trust account in the Trustee’s corporate
trust department, identified as the “Facility Account for Marlin Master
Financing Facility Agreement, in trust for the Series 2000-A Secured Parties.” 
The Trustee shall make or permit withdrawals from the Series 2000-A Facility
Account only as provided in this Series 2000-A Supplement;

                    (b)     The Trustee, for the benefit of the Series 2000-A
Secured Parties, shall establish and maintain an account (the “Series 2000-A
Advance Payment Account”) as a segregated trust account in the Trustee’s
corporate trust department, identified as the “Advance Payment Account for
Marlin Master Financing Facility Agreement, in trust for the Series 2000-A
Secured Parties.”  The Trustee shall make or permit withdrawals from the Series
2000-A Advance Payment Account only as provided in this Series 2000-A Supplement
and in the Master Agreement;

23

--------------------------------------------------------------------------------




                    (c)     The Trustee shall deposit to the Series 2000-A
Facility Account all Refinance Proceeds remitted to it by the Obligor
immediately upon the Trustee’s receipt thereof;

                    (d)     The Trustee shall deposit to the Series 2000-A
Facility Account any Crossover Amounts remitted to it from other Series assigned
to Group B, as provided in the Series Supplement(s) relating to such other
Series; and

                    (e)     Notwithstanding the foregoing or anything in the
Master Agreement to the contrary, upon written instruction from the Servicer,
the Trustee may deduct from amounts otherwise specified for deposit to the
Series 2000-A Facility Account any amounts previously deposited by the Trustee
into the Series 2000-A Facility Account but which (i) are subsequently
uncollectible as a result of dishonor of the instrument of payment for or on
behalf of the User, (ii) are later determined to have resulted from mistaken
deposits or (iii) constitute Servicing Charges.

                    Section 3.02     Agent to Send Notice of Amounts Due.  On
each Determination Date, the Agent shall send to the Servicer (with a copy to
the Trustee), a notice in the form of Exhibit C to the Note Purchase Agreement.

                    Section 3.03     Distributions from Series 2000-A Facility
Account.

                    (a)       On each Settlement Date, the Trustee (based solely
on the information set forth in the related Servicer’s Certificate) shall
allocate and distribute funds on deposit in the Series 2000-A Facility Account
in the following order of priority, without duplication:

 

(i)

if such Settlement Date occurs during the Revolving Period:

 

 

 

 

 

first, from Series 2000-A Available Funds, to pay to the Servicer any amounts
referred to in Section  3.01(e) and to pay to any other Persons that mistakenly
deposited funds into the Series 2000-A Facility Account, such mistakenly
deposited funds;

 

 

 

 

 

second, from the remaining Series 2000-A Available Funds, to the Servicer, an
amount necessary to reimburse the Servicer for any unreimbursed Servicer
Advances with respect to Series 2000-A Contracts;

 

 

 

 

 

third, from the remaining Series 2000-A Available Funds, to the Trustee for
payment to Hedge Counterparties, amounts due under the related Hedge Agreements,
limited to the net fixed amount due applied against the outstanding Net
Investment, except amounts due as fees, expenses or as the consequence of the
occurrence of an event of default or termination event under such Hedge
Agreement or otherwise due upon the termination of such Hedge Agreement, which
amounts shall be paid as provided in clause  sixteenth below;

24

--------------------------------------------------------------------------------




 

 

fourth, from the remaining Series 2000-A Available Funds to the Servicer, if the
Servicer is not the Obligor or an Affiliate of the Obligor, in payment of any
Servicing Fee then due;

 

 

 

 

 

fifth, from the remaining Series 2000-A Available Funds, to the Trustee, the
Trustee Fee, and to the Back-up Servicer, the Back-Up Servicing Fee, any
out-of-pocket expenses of the Trustee and the Back-up Servicer or successor
Servicer reasonably incurred in connection with the Series 2000-A transaction
and, subject to an aggregate, cumulative maximum (including amounts paid under
paragraph (a)(ii) fifth below) of $50,000 (with respect to the above described
expenses) during the term of this facility, any expenses in excess of such
cumulative maximum amount if such expenses are approved in writing by the Agent
and any servicing Transition Cost due such Persons under this Series Supplement;

 

 

 

 

 

sixth, [reserved];

 

 

 

 

 

seventh, [reserved];

 

 

 

 

 

eighth, from the remaining Series 2000-A Available Funds, to the Series 2000-A
Noteholders the following amounts in the following order, without duplication:
(a) the Noteholders’ Carryover Interest, if any and (b) the Monthly Interest due
on such Settlement Date;

 

 

 

 

 

ninth, [reserved];

 

 

 

 

 

tenth, [reserved];

 

 

 

 

 

eleventh, from the remaining Series 2000-A Available Funds, to the Series 2000-A
Noteholders in reduction of the Series 2000-A Note Balance, the lesser of:

 

 

 

 

 

          (x)          such remaining Series 2000-A Available Funds and

 

 

 

 

 

          (y)          the excess of (1) the Net Investment, after taking into
account any reduction thereof on such Settlement Date pursuant to the preceding
clauses of this subsection (a)(i), over (2) the Pro Forma Borrowing Base;

 

 

 

 

 

twelfth, [reserved];

 

 

 

 

 

thirteenth, [reserved];

 

 

 

 

 

fourteenth, from the remaining Series 2000-A Available Funds, to the Obligor,
the lesser of:

25

--------------------------------------------------------------------------------




 

 

          (i)          the Advance Amount for all Series 2000-A Contracts being
Pledged on such Settlement Date in accordance with Section 4.01(e) hereof; and

 

 

 

 

 

          (ii)          such remaining Series 2000-A Available Funds;

 

 

 

 

 

fifteenth, from the remaining Series 2000-A Available Funds, ratably to the
Series 2000-A Noteholders, for the benefit of the applicable Owners or to the
Agent, as applicable, the Facility Fee, Breakage Costs and any other amounts
owing to the Series 2000-A Noteholders or the Agent under the Series 2000-A
Related Documents, as certified by the Agent, to the Trustee, and the Obligors’
Agent;

 

 

 

 

 

sixteenth, from the remaining Series 2000-A Available Funds, ratably, to each
Hedge Counterparty (and based upon the amounts owed to each) any amounts due to
it as fees, expenses or as the consequence of an event of default or termination
event under the related Hedge Agreement or otherwise due upon the termination of
the related Hedge Agreement;

 

 

 

 

 

seventeenth, from the remaining Series 2000-A Available Funds, (i) to the
Servicer, if the Servicer is the Obligor or an Affiliate of the Obligor, in
payment of any accrued and unpaid Servicing Fee then due and (ii) to any
successor Servicer in payment of any accrued and unpaid Increased Servicer Fees
then due; and

 

 

 

 

 

eighteenth, from the remaining Series 2000-A Available Funds, the balance, if
any, to other Series in Group B, if any, and thereafter to the Obligors’ Agent
for the benefit of the Obligor, or as otherwise directed by it in writing.

 

 

 

 

(ii)

if such Settlement Date occurs during the Amortization Period:

 

 

 

 

 

first, from Series 2000-A Available Funds to pay to the Servicer any amounts
referred to in Section 3.01(e) and to pay to any other Persons that mistakenly
deposited funds into the Series 2000-A Facility Account, such mistakenly
deposited funds;

 

 

 

 

 

second, from the remaining Series 2000-A Available Funds, to the Servicer, an
amount necessary to reimburse the Servicer for any unreimbursed Servicer
Advances with respect to the Series 2000-A Contracts;

 

 

 

 

 

third, from the remaining Series 2000-A Available Funds, to the Trustee for
payment to Hedge Counterparties, amounts due under the related Hedge Agreements
limited to the net fixed amount due applied against the outstanding Net
Investment, except amounts due as fees, expenses or as the consequence of the
occurrence of an event of default or termination event under such Hedge
Agreement or otherwise due upon the termination of such Hedge Agreement, which
amounts shall be paid as provided in clause seventeenth below;

26

--------------------------------------------------------------------------------




 

fourth, from the remaining Series 2000-A Available Funds, to the Servicer, if
the Servicer is not the Obligor or an Affiliate of the Obligor, in payment of
any Servicing Fee then due;

 

 

 

fifth, from the remaining Series 2000-A Available Funds, to the Trustee, the
Trustee Fee, and to the Back-up Servicer, the Back-Up Servicing Fee, any
out-of-pocket expenses of the Trustee and the Back-up Servicer or successor
Servicer reasonably incurred in connection with the Series 2000-A transaction
and, subject to an aggregate, cumulative maximum (including amounts paid under
paragraph (a)(i) fifth above) of $50,000 (with respect to the above described
expenses) during the term of this facility, any expenses in excess of such
cumulative maximum amount if such expenses are approved in writing by the Agent
and any servicing Transition Cost due such Persons under this Series Supplement;

 

 

 

sixth, [reserved];

 

 

 

seventh, [reserved];

 

 

 

eighth, from the remaining Series 2000-A Available Funds, to the Series 2000-A
Noteholders the following amounts in the following order, without duplication:
(a) the Noteholders’ Carryover Interest, if any and (b) the Monthly Interest due
on such Settlement Date;

 

 

 

ninth, [reserved];

 

 

 

tenth, [reserved];

 

 

 

eleventh, from the remaining Series 2000-A Available Funds, to the Series 2000-A
Noteholders, in reduction of the Series 2000-A Note Balance, the product of (x)
the Principal Distribution Amount and (y) the applicable Purchase Price
Percentage;

 

 

 

twelfth, [reserved];

 

 

 

thirteenth, [reserved];

 

 

 

fourteenth, from the remaining Series 2000-A Available Funds, (i) to the
Servicer, if the Servicer is the Obligor or an Affiliate of the Obligor, in
payment of any accrued and unpaid Servicing Fee then due and (ii) to any
successor Servicer in payment of any accrued and unpaid Increased Servicer Fees
then due;

 

 

 

fifteenth, from the remaining Series 2000-A Available Funds, to the Series
2000-A Noteholders in reduction of the Series 2000-A Note Balance, the lesser of
(i) 100% of such amount and (ii) the then-outstanding Series 2000-A Note Balance
(calculated after taking into account any reduction therein under clause
eleventh above);

27

--------------------------------------------------------------------------------




 

sixteenth, from the remaining Series 2000-A Available Funds, ratably to the
Series 2000-A Noteholders, for the benefit of the applicable Owners or to the
Agent, as applicable, the Facility Fee, Breakage Costs, any Noteholder’s
Carryover Interest for such Settlement Date to the extent not paid pursuant to
clause eighth above, any Monthly Interest for such Settlement Date to the extent
not paid pursuant to clause eighth above, and any other amounts owing to the
Series 2000-A Noteholders or the Agent under the Series 2000-A Related
Documents, as certified by the Agent, to the Trustee, and the Obligors’ Agent;

 

 

 

seventeenth, from the remaining Series 2000-A Available Funds, ratably, to each
Hedge Counterparty (and based upon the amounts owed to each) any amounts due as
fees, expenses or as the consequence of an event of default or termination event
under the related Hedge Agreement or otherwise due upon the termination of the
related Hedge Agreement; and

 

 

 

eighteenth, from the remaining Series 2000-A Available Funds the balance, if
any, to other Series in Group B, if any, and thereafter to the Obligors’ Agent
for the benefit of the Obligor, or as otherwise directed by it in writing.

                    (b)        All payments of interest, principal, fees, and
other amounts payable to the Series 2000-A Noteholders hereunder shall be made
on each Settlement Date to the Agent for the benefit of the applicable
Purchaser(s) by wire transfer of immediately available funds to an account
designated in writing by the Agent in the form of Exhibit C hereto delivered to
the Trustee on or prior to the related Determination Date without in the case of
the Agent presentation or surrender of the Series 2000-A Note or the making of
any notation thereon.

                    (c)        Any designation by the Agent of an account for
receipt of wire transfers pursuant to the preceding clause (b) shall be a
standing instruction, effective with respect to the applicable Settlement Date
and all subsequent Settlement Dates thereafter until revoked.  In the absence of
such timely wire transfer instructions, payment will be made by cashiers check
sent by overnight courier to the Agent at the address designated pursuant to
Section 7.01.  All reasonable costs and expenses incurred by the Trustee in
connection with the distribution of the payments to the Series 2000-A
Noteholders as set forth in this Section 3.03(c) shall be paid by the Servicer.

                    (d)       The Trustee shall not have any duty or obligation
to recalculate, recompute or verify the information contained in the Servicer’s
Certificate.

                    Section 3.04          Reporting and Review Requirements.

                    (a)        The Servicer shall send to the Agent and the
Trustee a Servicer’s Certificate with respect to each Collection Period, such
Servicer’s Certificate to be in the form of that attached hereto as Exhibit D,
not later than three (3) Business Days prior to the immediately succeeding
Settlement Date.

28

--------------------------------------------------------------------------------




                    (b)          By January 31 of each calendar year, the
Servicer shall prepare and distribute to the Trustee and to the Agent a
statement containing such information as is required to be provided by an issuer
of indebtedness under the Code and such other customary information as is
necessary or may reasonably be requested by the Agent to enable the Purchasers
to prepare their tax returns.

                    (c)          The Agent or its designee shall, at Marlin’s
expense (not to exceed $30,000 per annum plus out-of-pocket costs and expenses)
be permitted to conduct such audits of Marlin’s origination, servicing and
documentation procedures as the Agent shall deem necessary, but not more
frequently than quarterly (provided such audits shall commence no sooner than
January 1, 2007).  In addition, the Agent or its designee shall have the right
(1) as long as a Series Event of Default has not occurred and is not continuing,
to conduct additional audits at the Agent’s (or its designee’s) expense, upon at
least two Business Day’s prior notice and (2) following the occurrence of and
during the continuance of a Series Event of Default, to conduct audits as
frequently as it deems necessary, at any time without prior notice and at
Marlin’s expense.

                    (d)          Marlin shall provide the Agent with a covenant
compliance certificate (as part of the Servicer’s Certificate), to the effect
that, as of the end of each calendar quarter, Marlin and each Obligor is in
compliance with its respective covenants hereunder (listing any exceptions)
signed by the Servicing Officer of Marlin and delivered within 45 days of the
end of such calendar quarter.

                    (e)          Marlin shall provide the Agent with
consolidated financial statements of Marlin Business Services Corp. prepared in
accordance with GAAP (i) unaudited, on a quarterly basis, within 45 days of the
end of each calendar quarter, certified by the Chief Financial Officer of Marlin
and (ii) audited, on an annual basis, within 120 days of the end of each fiscal
year, audited by Marlin’s Independent Public Accountants; provided that Marlin
may satisfy the requirements of this Section 3.04(e) by providing the Agent with
a written notice (including via email) within the time-frames described above
that such financial statements are available from the Electronic Data Gathering,
Analysis, and Retrieval (“EDGAR”) database maintained by the SEC, which notice
shall include a certification as to such financial statements of any of (x) the
Chief Financial Officer or (y) any vice president of the Originator or (z) the
Director of Treasury in his or her capacity as an authorized officer of the
Originator.

                    (f)          Notwithstanding any other provisions of this
Series 2000-A Supplement or the Master Agreement to the contrary, the Servicer
is permitted to deliver the Servicer Certificate and all other reports and
communications required by this Series 2000-A Supplement (including this Section
3.04) via electronic mail.

                    (g)          Marlin shall provide the Agent with a copy of
its annual management/internal control report prepared by Marlin’s Independent
Public Accountants, promptly following Marlin’s receipt thereof and in no event
later than 120 days following the end of each fiscal year.

29

--------------------------------------------------------------------------------




                    (h)          Marlin shall provide the Agent with a copy of
its annual budget for each upcoming fiscal year, including statements of income
and cash flows, and balance sheets, not later than 30 days after the beginning
of such fiscal year.

                    (i)          The Servicer and the Trustee shall furnish to
the Agent during the term of this Series 2000-A Supplement, such periodic,
special or other reports or information not specifically provided for herein, as
shall be necessary, reasonable and appropriate as shall be requested by the
Agent, all such reports or information to be provided by and in accordance with
reasonable instructions and directions as the Agent may reasonably require and
as the Servicer and the Trustee may reasonably be able to produce.  In
furtherance of, and not in limitation of the foregoing, there shall be delivered
to the Agent by the Trustee, promptly following the Trustee’s receipt thereof,
copies of (i) each Servicer’s annual compliance statement delivered to the
Trustee pursuant to Section 6.07 of the Master Agreement, and (ii) each
financial statement and report delivered to the Trustee pursuant to Section 6.08
of the Master Agreement.  The Trustee’s obligation under this Section 3.04(c)
shall only pertain to information provided by the Servicer to the Trustee or
otherwise in the Trustee’s possession.

                    (j)          The Trustee shall promptly, after any
Responsible Officer’s receipt of copies thereof, or any Responsible Officer
acquiring actual knowledge thereof, send to the Agent (at the Servicer’s
expense):

 

(i)

written notice of any breach by the Transferor, the Obligor, the Obligors’ Agent
or the Servicer of any of their respective representations, warranties or
covenants made in any of the Series 2000-A Related Documents to which it is a
party;

 

 

 

 

(ii)

a copy of each Servicer compliance statement delivered to the Trustee pursuant
to Section 6.07 of the Master Agreement;

 

 

 

 

(iii)

a copy of each financial statement, Independent Accountant’s review, notice and
report delivered to the Trustee pursuant to Sections 6.08 and 12.04 of the
Master Agreement;

 

 

 

 

(iv)

written notice of the occurrence of any Series Event of Default or Event of
Servicer Termination;

 

 

 

 

(v)

written notice of any failure of the Trustee to conform to the eligibility
requirements for the Trustee pursuant to Section 11.08 of the Master Agreement;

 

 

 

 

(vi)

written notice of the appointment of any co-trustee or separate trustee by the
Trustee pursuant to Section 11.15 of the Master Agreement; and

 

 

 

 

(vii)

copies of all other financial statements, reports, information and/or notices as
may be reasonably requested by the Agent and, in each case, which has been
received by or is otherwise in the possession of the Trustee or to which the
Trustee would have access or would be entitled to receive or request in
accordance with the terms of the Master Agreement;

30

--------------------------------------------------------------------------------




provided, however, that in each case the Trustee shall only be required to send
such notices and other items to the Agent to the extent that the Trustee has
itself received or has knowledge of the related information.  Except as may be
specifically provided herein, the Trustee shall have no obligation to seek to
obtain any such information.

                    (k)       The Trustee shall promptly, after any Responsible
Officer’s receipt of copies thereof, or any Responsible Officer acquiring actual
knowledge thereof, send to the Rating Agency (at the Servicer’s expense):

 

(i)

written notice of the waiver of any of the events set forth in Sections 5.01(o),
(p) or (q), which events would otherwise constitute Series Events of Default;
and

 

 

 

 

(ii)

written notice of any approval by the Agent of expenses for payment pursuant to
clause fifth of Sections 3.03(a)(i) and 3.03(a)(ii) hereof;

provided, however, that in each case the Trustee shall only be required to send
such notices and other items to the Rating Agencies to the extent that the
Trustee has itself received or has knowledge of the related information.  Except
as may be specifically provided herein, the Trustee shall have no obligation to
seek to obtain any such information.

                    Section 3.05     Compliance With Withholding Requirements. 
Notwithstanding any other provisions of this Series 2000-A Supplement or the
Master Agreement to the contrary, the Trustee, for and on behalf of, and at the
direction of the Servicer, shall comply with all federal withholding
requirements respecting payments (or advances thereof) to the Agent on behalf of
the Purchasers as may be applicable to instruments constituting indebtedness for
federal income tax purposes.  Except as otherwise provided in the Note Purchase
Agreement, any amounts so withheld shall be treated as having been paid to the
Agent on behalf of the applicable Purchasers for all purposes of this Series
2000-A Supplement.  In no event shall the consent of the Agent or any Purchasers
be required for any such withholding. 

                    Section 3.06     Servicer Advances.  No later than one
Business Day preceding each Settlement Date, if the Servicer determines that any
Scheduled Payment (or portion thereof), which was due and payable pursuant to a
Series 2000-A Contract during the related Collection Period was not received by
such date, the Servicer may make a Servicer Advance in an amount up to the
amount of such delinquent Scheduled Payment (or portion thereof), to the extent
that in its sole discretion it determines it can recoup such amount from
subsequent Collections under the related Series 2000-A Contract.  The Servicer
shall remit any Servicer Advances to the Series 2000-A Facility Account for
application in accordance with the terms of Section 3.03.

                    Section 3.07     Special Representations, Covenants and
Acknowledgements.

                    (a)          With respect to the Series 2000-A Notes, the
Obligor and the Obligors’ Agent does hereby represent and warrant, as of each
Pledge Date:

 

(i)

Insolvency.  Each of the Obligor and the Obligors’ Agent is Solvent and will
remain Solvent after giving effect to the issuance of the Series 2000-A Notes
and the transactions contemplated by this Series 2000-A Supplement, the Master
Facility Agreement and each Series 2000-A Related Document to which it is a
party.

 

 

 

 

(ii)

Principal Place of Business.  Exhibit F hereto sets forth the principal place of
business, state of incorporation or organization, and chief executive office and
the location of the Contract Files for the Obligor and the Obligors’ Agent.

31

--------------------------------------------------------------------------------




 

(iii)

Valid Pledge.  Each Pledge constitutes the grant of a perfected, first priority
security interest in all Pledged Property (other than any Equipment having a
value of $25,000 or less, with respect to which such security interest is
validly granted, but may not be perfected or of first priority) to the Trustee.

 

 

 

 

(iv)

Governmental Authorization.  Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Obligor and the
Obligors’ Agent of this Agreement, the Master Facility Agreement and each Series
2000-A Related Document to which it is a party except for such authorizations,
approvals, actions, notices and filings as have already been obtained, taken or
made.

 

 

 

 

(v)

Accuracy of Information.  All information heretofore furnished in writing by the
Obligor or the Obligors’ Agent to the Trustee or to the Agent for purposes of or
in connection with this Agreement, the Master Facility Agreement and each Series
2000-A Related Document to which it is a party or any Pledge is true, accurate
and complete in every material respect on the date such information is stated or
certified.

 

 

 

 

(vi)

Names.  In the past two years, none of the Obligor nor the Obligors’ Agent has
used any corporate names, trade names or assumed names other than the name in
which it has executed this Agreement.

 

 

 

 

(vii)

No Adverse Selection.  The Series 2000-A Contracts have been, and will be,
selected by the Obligors’ Agent in a manner that is not adverse to the interests
of the Trustee or the Series 2000-A Noteholders.

 

 

 

 

(viii)

Eligibility.  Each Series 2000-A Contract being Pledged on such Pledge Date is
an Eligible Contract.

 

 

 

 

(ix)

No Event of Default.  No Series Event of Default has occurred and is continuing,
nor does any situation exist which, with the giving of notice and/or the passage
of time, would result in the occurrence of a Series Event of Default.

32

--------------------------------------------------------------------------------




                    (b)       The Obligor, the Obligors’ Agent, Marlin and the
Servicer do hereby covenant, acknowledge and agree that:

 

(i)

Access to Documentation.  The Agent and any of its duly authorized
representatives, attorneys or accountants shall have the same access to the
documentation relating to the Series 2000-A Trust Estate as the Trustee is
provided pursuant to Section 6.09 of the Master Agreement.

 

 

 

 

(ii)

Servicer to Indemnify.  The Servicer shall indemnify the Agent and the
Noteholders to the same extent and on the same terms as the Trustee, pursuant to
Section 8.01 of the Master Agreement.

 

 

 

 

(iii)

Certain Consents Required.  The prior written consent of the Agent shall be
required for the Obligor to take any action described in Section 14.03(a) or
14.03(b) of the Master Agreement; provided, however, that in no event shall this
Section 3.7(b)(iii) require the consent of the Agent for any Take Out.

 

 

 

 

(iv)

Notice of Return of Final Payment.  The Servicer shall give the Agent notice of
any return of final payment given to the Trustee pursuant to Section 5.06 of the
Master Agreement, at the same time such notice is given to the Trustee.

 

 

 

 

(v)

Acknowledgement of Obligor.  The Obligor hereby confirms and acknowledges that,
by its execution hereof, (a) it shall be deemed to be a party to the Master
Agreement and to the Master Transfer Agreement for the purpose of making all
representations, warranties and covenants, and being bound by all obligations,
applicable to the Obligor thereunder, to the extent (and only to the extent)
such representations, warranties, covenants and obligations relate to the Series
2000-A Note and/or the Series 2000-A Trust Estate and (b) it confirms the right
and ability of the Obligors’ Agent to execute any and all Series 2000-A
Documents on behalf of such Obligor, and that the Obligors’ Agent’s signature
thereon shall have the same force and effect as if the Obligor was a direct
signatory thereto.

 

 

 

 

(vi)

Series Controlling Party.  The parties hereto acknowledge that the Agent is the
“Series Controlling Party” for purposes of the Master Agreement and this Series
2000-A Supplement.

 

 

 

 

(vii)

Series Trustee Secured Obligations.  The “Series Trustee Secured Obligations”
and the “Series Secured Obligations” with respect to the Series 2000-A Notes
shall mean, collectively (a) all amounts due to the Series 2000-A Noteholders
for principal and interest and under the Note Purchase Agreement, (b) any
amounts due to the Agent hereunder and under the Note Purchase Agreement, either
in its individual capacity or on behalf of the Purchasers, (c) any fees and
expenses due to the Trustee or the Back-up Servicer with respect to the Series
2000-A Notes, and (d) any payments due to any Hedge Counterparty with respect to
the Series 2000-A Note.

33

--------------------------------------------------------------------------------




 

(viii)

Series Secured Parties.  The “Series Secured Parties” with respect to the Series
2000-A Note are the Trustee, the Back-up Servicer, the Agent, the Series 2000-A
Noteholders, and each Hedge Counterparty (the “Series 2000-A Secured Parties”).

 

 

 

 

(ix)

Original Servicer Fee Rate.  The “Original Servicer Fee Rate” with respect to
the Series 2000-A Note is the percentage set forth in the definition of
“Servicing Fee” herein.

 

 

 

 

(x)

Original Issue Date.  The “Original Issue Date” with respect to the Series
2000-A Note is the Series Closing Date.

 

 

 

 

(xi)

Limitation of Allowable Prepayments.  The Servicer shall not accept any
Prepayment unless the amount received in connection therewith is at least equal
to the related Prepayment Amount as of such date, or, if less, unless the
Servicer makes a non-recoverable deposit to the Series 2000-A Facility Account
in the amount of any shortfall (which non-recoverable deposit shall be a
“Collection” with respect to the Series 2000-A Trust Estate).

 

 

 

 

(xii)

Limitation on Removals.  Notwithstanding Sections 6.12(a) and (b) of the Master
Agreement, the Servicer may not remove any Contract pursuant to such Sections
6.12(a) and (b) if the aggregate of the Contract Principal Balances removed
pursuant to such Section exceeds ten  percent (10%) of the then aggregate
Contract Principal Balance of all Series 2000-A Contracts which are Eligible
Contracts on such date.

 

 

 

 

(xiii)

Series Controlling Party to Appoint Successor Servicer with Respect to this
Series.  Notwithstanding anything to the contrary in Section 9.02(a)(i) of the
Master Agreement or elsewhere, the Series Controlling Party will have the sole
and exclusive right, without the consent or approval of the Majority Control
Parties or any other Person, to appoint a successor servicer with respect to the
Series 2000-A Trust Estate at any time after the occurrence of a Series Event of
Default with respect to the Series 2000-A Notes or after the termination or
resignation of any party acting as Servicer.

 

 

 

 

(xiv)

Terms of Take-Out.  Immediately following each Take-Out, the Net Investment
shall be reduced to zero.

 

 

 

 

(xv)

Equipment Type.  The Servicer will not change the Equipment Type classifications
on its servicing system without the prior written consent of the Series
Controlling Party.

 

 

 

 

(xvi)

Change in Credit and Collection Policy.  There has been no, nor shall there be
any, material change in the Credit and Collection Policy dated June 1, 2006
without the prior written consent of the Agent, the determination as to whether
such consent shall be given shall be made promptly upon request therefor.

34

--------------------------------------------------------------------------------




 

(xvii)

Consolidation.  Marlin shall take such actions as are necessary to ensure that
it shall remain a consolidated subsidiary of Marlin Business Services Corp. for
purposes of GAAP.

 

 

 

 

(xviii)

Reserved.

 

 

 

 

(xix)

ERISA.  Except as may otherwise be imposed by law, Marlin has no obligation to
provide, and will not have any obligation to provide, post-retirement medical or
life insurance or other death benefits to any person other than pursuant to the
“Marlin Leasing Corporation 401(k) Profit Sharing Plan” (the “401 (k) Plan”). 
Except with respect to the 401(k) Plan, Marlin, does not currently maintain,
have an obligation to contribute to or pay withdrawal liability to, or have any
other obligation with respect to, any “pension plan” (within the meaning of
section 3(2) of ERISA) or any multiemployer plan (within the meaning of section
3(37) of ERISA).  For purposes  hereof, all references to “ERISA” shall be
deemed to refer to the Employee Retirement Income Security Act of 1974 (and any
sections of the Code), as now in effect and as it may hereafter be amended or
modified, and all regulations promulgated thereunder and all references to
“Marlin” in this paragraph (xix) shall be deemed to refer to Marlin and all
other entities with which Marlin is affiliated within the meaning of Section
414(b) and 415(h) of the Code, as amended by ERISA, and Sections 210(c) and
4001(a)(2) of ERISA.

 

 

 

 

(xx)

Substitute Contracts.  Any Substitute Contract delivered to the Series 2000-A
Trust Estate shall, if delivered during the Amortization Period, in addition to
being an Eligible Contract, have substantially similar characteristics as the
Replaced Contract.

 

 

 

 

(xxi)

Equipment Filings.  If, at any time during the term of this facility,  Marlin or
any Obligor or the Obligors’ Agent becomes aware that the aggregate Contract
Principal Balance for all Series 2000-A Contracts having Users located in any
one state exceeds 3% of the then aggregate Contract Principal Balance for all
Series 2000-A Contracts, the Obligor shall, if appropriate Equipment Filings
have not been made in such state and/or the state of incorporation of such
Obligor if required by the UCC, within ten Business Days of so becoming aware,
cause UCC-1 financing statements naming Marlin as debtor/seller and MLR IV LLC
as secured party/buyer and naming MLR IV LLC as debtor and the Trustee as
secured party to be filed with the appropriate registry, sufficient in form to
perfect the Trustee’s security interest in the Equipment located in such state
(the filing of any such UCC-1 financing statement being an “Equipment Filing”). 
At the time of any such Equipment Filing the Obligor shall also cause to be
delivered to the Trustee, the Agent, and each Rating Agency an opinion of
counsel to the effect that such Equipment Filing is in form sufficient to
perfect such security interest in the related Equipment.

35

--------------------------------------------------------------------------------




 

(xxii)

Amendment to Master Transfer Agreement.  For so long as any Series Secured
Obligations remain outstanding with respect to this Series 2000-A Supplement,
the Obligor, the Obligors’ Agent and Marlin hereby agree that they will not
consent to any agreement pursuant to Section 7.05 of the Master Transfer
Agreement or consent to any amendment to the Master Transfer Agreement pursuant
to Section 7.01 of the Master Transfer Agreement without the prior written
consent of the Agent, such consent not to be unreasonably withheld, the
determination as to whether such consent shall be given shall be made promptly
upon request therefor.

                    (c)       The Obligor hereby makes each of the
representations, warranties and covenants set forth in Section 2.01(a) of the
Master Agreement to the Trustee, the Series 2000-A Noteholders, and the Agent on
which representations, warranties and covenants the Trustee relies in accepting
the Series 2000-A Trust Estate in trust, and on which the Series 2000-A
Noteholders have relied in agreeing to purchase the Series 2000-A Notes.  Such
representations, warranties and covenants are deemed to be made and affirmed on
the Series Closing Date, and shall survive the date of the making or remaking of
such representations and warranties.

                    Section 3.08     Hedging Arrangements.

                    (a)       Marlin shall provide for one or more Hedge
Agreement(s) with respect to the Series 2000-A Trust Estate with an aggregate
notional balance at least $2,000,000 greater than the Outstanding Net Investment
and a future aggregate notional balance at least equal to the future principal
portion of the Net Investment (calculated at a zero loss and zero prepayment
assumption).  Each Hedge Agreement shall:

 

(i)

provide for payments on each Settlement Date (x) which, in the case of a Cap
Agreement, are made only by the Hedge Counterparty to the Trustee, in an amount
equal to the current notional amount of the Hedge Agreement applied to the
excess, if any, of the Base LIBO Rate over the Hedge Rate with respect thereto,
and (y) in the case of a Swap Agreement, are to be made (1) by the Hedge
Counterparty to the Trustee in an amount equal to the current notional amount of
the Swap Agreement applied to the Base LIBO Rate, and (2) by the Obligor to the
Hedge Counterparty in an amount equal to such notional amount applied to the
Hedge Rate with respect thereto (which amounts may be netted, with the net
amount paid by one party to the other);

 

 

 

 

(ii)

be satisfactory in form and substance to the Agent;

 

 

 

 

(iii)

provide that all payments made by the Hedge Counterparty thereunder shall be
made directly into the Series 2000-A Facility Account;

36

--------------------------------------------------------------------------------




 

(iv)

provide for termination at the option of the Obligor upon release of the related
Series 2000-A Contracts from the Lien of the Master Agreement;

 

 

 

 

(v)

require the Hedge Counterparty to find a replacement Hedge Counterparty to
execute a new Hedge Agreement satisfactory to the Agent within 10 Business Days
of any downgrade of the ratings of the Hedge Counterparty below the levels set
forth in the definition of “Hedge Counterparty”, which replacement must meet the
qualifications set forth in the definition of “Hedge Counterparty”;

 

 

 

 

(vi)

be between the related Hedge Counterparty and the Obligor;

 

 

 

 

(vii)

if such Hedge Agreement is a Cap Agreement, be substantially in the form of
Exhibit I hereto; and

 

 

 

 

(viii)

if such Hedge Agreement is a Swap Agreement, be in a form approved in writing by
the Agent in its sole discretion.

                    (b)          In the event that a Hedge Counterparty no
longer satisfies the ratings requirement specified in the definition thereof and
does not itself find a replacement which has executed a Hedge Agreement as
required under clause (v) of Section 3.08(a), Marlin shall be required, within
15 Business Days following the failure of such Hedge Counterparty to satisfy
such ratings requirement, to provide a substitute Person satisfying the
requirements of the definition of Hedge Counterparty to be substituted as the
Hedge Counterparty under the applicable Hedge Agreement(s) or to enter into a
new Hedge Agreement satisfactory to the Agent.

                    (c)          The Obligor shall not designate an “Early
Termination Date” under any Hedge Agreement following any “Event of Default” or
“Termination Event” thereunder without the prior written consent of the Series
Controlling Party, and must designate such an “Early Termination Event” at the
Series Controlling Party direction if the circumstances would permit the Obligor
to then make such a designation.

                    (d)          The Obligor shall promptly forward to the
Series Controlling Party a copy of any notice received from a Hedge Counterparty
relating to any downgrade, withdrawal or suspension of such Hedge Counterparty’s
(or such Hedge Counterparty’s guarantor’s) ratings.

                    (e)          The Obligor shall not execute any assignment,
assumption, credit support annex, extension, amendment, modification, waiver,
confirmation, designation of “Reference Market Makers,” schedule or other
agreement in connection with any Hedge Agreement without first obtaining the
prior written consent of the Series Controlling Party.  A copy of any such item
received by the Obligor, together with a copy of any other notice or
communication received by the Obligor in connection with any Hedge Agreement
shall be forwarded to the Series Controlling Party promptly on receipt.  Notice
of (i) any assignment or transfer by a Hedge Counterparty of any of its rights
or obligations under any Hedge Agreement (ii) any assumption, amendment,
extension, modification, waiver or event of default under any Hedge Agreement,
and (iii) the Hedge Counterparties entering into any new Hedge Agreement shall
be given by the Obligor to each Rating Agency.

37

--------------------------------------------------------------------------------




                    Section 3.09     Lockbox Account.

                    (a)          The Servicer shall establish a Lockbox Account
identified as “the Lockbox Account for Marlin Master Facility Agreement, in
trust for the Series 2000-A Secured Parties” on behalf of, and in the name of,
MLR IV LLC, which shall be an Eligible Bank Account.  The Servicer shall direct
each User to make all payments with respect to the Series 2000-A Contracts which
are due after the related Pledge Date directly to the Lockbox Account.  Any
notice delivered pursuant to the preceding sentence of this Section 3.09 after
the date hereof shall provide that (i) it is irrevocable except by, or a notice
accompanied by written consent of, the Series Controlling Party and (ii) the
User will only be discharged from its obligations under the Series 2000-A
Contract to the extent payments are sent to the Lockbox Account.

                    (b)          The Servicer shall issue and maintain a
standing instruction to the Lockbox Bank under the Lockbox Agreement to the
effect that (x) on each Business Day the Lockbox Bank shall (i) cause all items
received in the post-office box related to the Lockbox Account since the
preceding Business Day relating to the Series 2000-A Contracts to be deposited
into the Lockbox Account, and (ii) remit by electronic funds transfer, into the
Series 2000-A Facility Account all available funds on deposit in the Lockbox
Account and (y) if the Lockbox Bank receives a written notice from the Series
Controlling Party stating that a Series Event of Default has occurred hereunder,
the Lockbox Bank shall thereafter follow such directions as it may thereafter
receive from the Series Controlling Party with respect to Collections on the
Series 2000-A Contracts, and shall not thereafter follow any directions of the
Servicer (unless otherwise directed by the Series Controlling Party).  Such
standing instruction shall be evidenced by an agreement with the Lockbox Bank in
form and substance acceptable to the Series Controlling Party.  The Servicer
will transfer any payments it receives directly rather than by payment to the
Lockbox Account by or on behalf of the Users pursuant to the Series 2000-A
Contracts and all Recoveries in respect thereof to the Series 2000-A Facility
Account immediately upon receipt thereof.

                    (c)          Neither the Servicer, any Obligor nor any
Affiliate thereof shall direct or shall have directed any payments to be
remitted to the Lockbox Account unless such payments relate to the Series 2000-A
Contracts, or to Contracts relating to other Series of Notes assigned to Group
B.

                    Section 3.10     Replacement of Servicer.

                    (a)          Notwithstanding anything in Section 9.05(b) of
the Master Agreement or elsewhere, no termination or resignation of the Servicer
shall be effective unless a successor servicer acceptable to the Series
Controlling Party has accepted its appointment as Servicer.

                    (b)          For purposes of determining the rights of the
Series Controlling Party for the Series 2000-A Notes to terminate the Servicer
after the occurrence of a Servicer Termination Event, the words “so long as an
Event of Servicer Termination shall be continuing,” after the phrase “in each
and every case” in Section 9.01(a) of the Master Agreement shall be disregarded.

                    Section 3.11     Amendment of Master Agreement.

38

--------------------------------------------------------------------------------




                    No supplement, amendment or modification of the Master
Agreement pursuant to Section 13.01(b), Section 13.01(c) thereof or otherwise
shall be effective with respect to the Series 2000-A Notes without the written
consent of the Series Controlling Party for the Series 2000-A Notes.

                    Section 3.12     Payment on the Termination Date.

                              All principal of and accrued unpaid interest on
the Series 2000-A Notes will be due and payable on the Termination Date.

ARTICLE IV

SERIES PRINCIPAL AMOUNT FOR SERIES 2000-A

                    Section 4.01     Advances.

                    (a)          The Trustee shall deliver the Series 2000-A
Note when authenticated as directed in writing by the Obligor, and in accordance
with Section 5.01 of the Master Agreement.

                    (b)          The Agent on behalf of the Series 2000-A
Noteholders agrees, by its acceptance of the Series 2000-A Note, that the
Obligors’ Agent may, during the Revolving Period, on any Business Day, but not
more frequently than weekly (a “Pledge Date”), request upon not less than three
(3) Business Days’ prior written notice (to be delivered not later than 4:00
p.m. New York time) in the form set forth in Exhibit G hereto (a “Pledge
Notice”) delivered to the Agent, the Servicer and the Trustee, and upon
satisfaction of the conditions set forth in the Note Purchase Agreement and in
this Section 4.01, that the Agent remit to the Obligors’ Agent an amount, to the
extent received by the Agent from Purchasers under the Note Purchase Agreement,
representing an increase in the Series 2000-A Noteholders’ investment in the
Series 2000-A Notes (each such increase in investment, an “Advance”) in an
amount equal to the related Advance Amount.

                    (c)          The Obligor shall Pledge the Pledged Property
to the Trustee to be held in trust as part of the Series 2000-A Trust Estate in
connection with the delivery of each Pledge Notice.  Each Pledge Notice shall
specify:

 

(i)

the proposed Pledge Date,

 

 

 

 

(ii)

the related List of Contracts;

 

 

 

 

(iii)

the amount of the related Advance Amount, which shall not be less than 
$1,000,000 except as provided in paragraph (e) below;

 

 

 

 

(iv)

the Purchase Price Percentage for such Pledge;

 

 

 

 

(v)

the Hedge Rate applicable to such Series 2000-A Contracts;

 

 

 

 

(vi)

the aggregate Contract Principal Balance of all Series 2000-A Contracts being
Pledged; and

 

 

 

 

(vii)

the Borrowing Base immediately prior to such Pledge and the Pro Forma Borrowing
Base.

39

--------------------------------------------------------------------------------




                    (d)       No Advance will be funded with respect to any
Series 2000-A Contract nor shall any Collections Withdrawal (as defined below)
take place unless:

 

(i)

the Trustee has previously delivered its Certification (as defined in the
Collateral Administration Agreement) with respect thereto, which Certification
shall indicate that (1) the Trustee is holding the related Series 2000-A
Contracts pursuant to the Collateral Administration Agreement and (2) there is
no Deficiency (as defined in the Collateral Administration Agreement) with
respect to such Series 2000-A Contract;

 

 

 

 

(ii)

no Series Event of Default or event which, with the giving of notice and/or the
passage of time, would constitute a Series Event of Default, shall have occurred
and be continuing;

 

 

 

 

(iii)

after giving effect to the proposed Advance or Collections Withdrawal, as
applicable, the Net Investment shall not exceed the lesser of (x) the Borrowing
Base and (y) the Maximum Series Limit as of such date;

 

 

 

 

(iv)

the representations and warranties of the Obligor under the Series 2000-A
Related Documents are true and correct in all material respects as of the
related Pledge Date, unless such representation and warranty speaks only as of a
particular date;

 

 

 

 

(v)

the Termination Date has not occurred; and

 

 

 

 

(vi)

the Agent shall have received all such other documents, opinions and other
information as it shall have reasonably requested not fewer than ten Business
Days in advance.

                    (e)        In addition to the provisions of paragraph (b)
above, in which a pledge of additional Series 2000-A Contracts results in an
increase in the Series 2000-A Note Balance, during the Revolving Period, a
Pledge of additional Series 2000-A Contracts may also be funded from the monthly
cash flow, as set forth in clause fourteenth of Section 3.03(a)(i) (any payment
made pursuant to such clause fourteenth, a “Collections Withdrawal”).  In
connection with such a Pledge, the Obligor, upon satisfaction of the applicable
conditions set forth in paragraphs (b), (c) and (d) above, may Pledge such
additional Series 2000-A Contracts to the Trustee to hold in trust as part of
the Series 2000-A Trust Estate without receiving any additional Advance Amount
from the Purchasers, but in consideration of receiving the Advance Amount paid
under clause fourteenth of Section 3.03(a)(i) hereof, by delivering a Pledge
Notice to the Trustee, and the Agent, not less than three (3) Business Days
prior to the proposed Pledge Date (which shall be a Settlement Date).

                    (f)        In addition to the provisions of paragraphs (b)
and (e) above, in which a Pledge of additional Series 2000-A Contracts is funded
by the Purchasers, or is made to sustain the revolving nature of the facility,
the Obligor, upon satisfaction of the applicable conditions set forth in
paragraphs (c) and (d) above, may Pledge Pledged Property to the Trustee to be
held in trust as part of the Series 2000-A Trust Estate without receiving any
additional Advance Amount, by delivering a Pledge Notice to the Trustee not less
than three (3) Business Days prior to the proposed Pledge Date (which shall be a
Business Day, but need not be a Settlement Date).

40

--------------------------------------------------------------------------------




                    (g)          If a Purchaser makes an Advance in accordance
with paragraph (b) above, the Agent shall remit the related Advance Amount to
the Series 2000-A Facility Account or to such other account as the Obligors’
Agent may specify in writing, in immediately available funds, no later than
12:00 noon (New York City time).  The Servicer shall notify the Trustee and the
Agent of the amount of such Advance Amount and shall appropriately note such
Advance Amount (and the increased Series 2000-A Note Balance) on the next
succeeding monthly Servicer’s Certificate.

                    (h)          The Agent shall and is hereby authorized to
record on the grid attached to the Series 2000-A Note (or at the Agent’s option,
in its internal books and records) the date and amount of any Advance Amount
paid by it on behalf of a Purchaser, and each repayment thereof; provided, that
failure to make any such recordation on such grid or any error in such grid
shall not adversely affect the Agent’s rights with respect to the full Series
2000-A Note Balance and its right to receive interest payments in respect of the
Series 2000-A Note Balance.

                    (i)          The Obligor or the Obligors’ Agent may, within
180 days, but no later than 45 days, prior to the then existing Termination
Date, by written notice to the Agent, make written request to extend the
Termination Date for an additional period of 364 days.  The Agent shall
independently make a determination, in its sole discretion and after a full
credit review, not more than 30 days after it receives the written notice from
the Obligor or the Obligors’ Agent requesting the extension of the Termination
Date prior to the then applicable Termination Date as to whether or not the
Agent will agree to extend the Termination Date; provided, however, that the
failure to make a timely response to the Obligor’s or the Obligors’ Agent’s
request for extension of the Termination Date shall be deemed to constitute a
refusal to extend the Commitment Termination Date.

ARTICLE V

SERIES EVENTS OF DEFAULT

                    Section 5.01     Series Events of Default.  If any one of
the following shall occur:

                    (a)          the Obligor or the Servicer shall fail to make
when due and payable any payment or deposit required hereunder or under any
other Series 2000-A Related Document, in any case on or before the date
occurring one (1) Business Day after the date such payment or deposit shall
become due; or

                    (b)          the Obligor or the Transferor shall fail to
perform or observe any covenant with respect to such Person set forth in any
Series 2000-A Related Document, and such failure shall remain unremedied for ten
(10) Business Days after the earlier to occur of (1) the discovery thereof by
the Obligor or (2) the receipt by the Obligors’ Agent of written notice thereof
from the Trustee or the Agent; or

41

--------------------------------------------------------------------------------




                    (c)          any representation or warranty made by the
Obligor, the Servicer or the Transferor in any Series 2000-A Related Document or
in any other document delivered pursuant thereto shall prove to have been
incorrect when made or deemed made and continues to be incorrect for a period of
ten (10) Business Days after the earlier to occur of (1) the discovery thereof
by the Obligor or (2) the receipt by the Obligors’ Agent of written notice
thereof from the Trustee or the Agent; or

                    (d)          an Insolvency Event shall occur with respect to
the Transferor, the Obligor, the Obligors’ Agent, or the Servicer; or

                    (e)          the Net Investment exceeds the lesser of the
Maximum Series Limit and the Borrowing Base (x) for three consecutive Business
Days or (y) as of the close of business on any Settlement Date; or

                    (f)          the Trustee on behalf of the Series 2000-A
Secured Parties shall fail to have a valid and perfected first priority security
interest in either (x) the Series 2000-A Contracts or (y) items of Equipment
having an Original Equipment cost in excess of $25,000  and, in the case of this
clause (y), relating to a material portion of the Equipment in the Series 2000-A
Trust Estate;

                    (g)          (x) the Obligor shall fail to pay any principal
of or premium or interest on any indebtedness when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) or (y) the Servicer or the Transferor shall fail to pay any
principal of or premium or interest on any indebtedness having a principal
amount of $1,000,000 or greater when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
and, with respect to both clauses (x) and (y), any such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such indebtedness; or any other default under any
agreement or instrument relating to any such indebtedness of any Obligor, the
Servicer or the Transferor or any other event shall occur and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument if the effect of such default or event is to accelerate, or to permit
the acceleration of, the maturity of such indebtedness; or any such indebtedness
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled required prepayment) prior to the stated maturity thereof;
or

                    (h)          an Event of Servicer Termination shall have
occurred and be continuing; or

                    (i)          a material adverse change shall occur in the
operations or financial condition of Marlin, the Servicer, the Obligor or the
Obligors’ Agent or any other event shall occur the effect of which is to
materially and adversely affect the collectibility of the Series 2000-A
Contracts generally or the ability of Marlin, the Servicer, the Obligor or the
Obligors’ Agent to perform its respective duties under the Series 2000-A Related
Documents; or

                    (j)          Marlin shall (i) default on a payment
obligation (and such default is not cured within any applicable cure period and
which default is not waived) or a termination event shall occur, in either case,
with respect to any on or off-balance sheet financing or (ii) default (in a
manner other than a payment default) on any debt obligation with an outstanding
balance in excess of $1,000,000; or

42

--------------------------------------------------------------------------------




                    (k)          Marlin ceases to own (directly or indirectly)
one hundred percent of the capital stock or membership interests of the Obligor;
or

                    (l)          Marlin, the Transferor, the Obligors’ Agent,
the Servicer or the Obligor shall enter into any transaction or merger in which
it is not the surviving entity without the consent of the Agent (which consent
shall not be unreasonably withheld); or

                    (m)          at any time, the Three-Month Rolling Average 31
to 60 Day  Portfolio Delinquency Rate exceeds 6.5%, or the Three-Month Rolling
Average 61 to 90 Day Portfolio Delinquency Rate exceeds 2.0%, or the Three-Month
Rolling Average 91 Plus Day Portfolio Delinquency Rate exceeds 1.0%, or the
Three-Month Rolling Average Portfolio Charged-Off Ratio is in excess of 3.00%;
or

                    (n)          The Three-Month Rolling Average 31 to 60 Day
Delinquency Ratio exceeds 8.0%, or the Three-Month Rolling Average 61 to 90 Day
Delinquency Ratio exceeds 2.0%, or the Three-Month Rolling Average 91 Plus Day
Delinquency Ratio exceeds 1.0%, in each case which is calculated for the first
time in the fourth month after the Series Closing Date or after a Take-Out, as
applicable; or

                    (o)          at any time, the Three-Month Rolling Average
Charged-Off Ratio exceeds the Applicable Trigger Charged-Off Ratio; or

                    (p)          Marlin’s Tangible Net Worth as of the end of
any calendar quarter is less than the sum of (x) $45,000,000 plus (y) 75% of all
of Marlin’s positive net income (less dividends accrued on preferred stock)
earned since December 31, 2003; or

                    (q)          Marlin’s Debt-to-Equity Ratio as of the end of
any calendar quarter exceeds 10.0; or

                    (r)          Marlin records a financial loss on any
quarterly or annual financial statements in excess of $100,000; or

                    (s)          Marlin’s annual audited financial statements
are qualified in any manner; or

                    (t)          a Hedge Counterparty fails to satisfy the
definition thereof and is not replaced within fifteen (15) Business Days with a
Person satisfying the definition thereof; or

                    (u)          either Daniel P. Dyer or Gary Shivers is no
longer an officer of Marlin, is no longer involved in the day to day operations
of Marlin, or is unable to work for six consecutive months and is not replaced
by new personnel reasonably acceptable to the Agent within 180 days of the
occurrence of such event; or

43

--------------------------------------------------------------------------------




                    (v)          as of any Settlement Date, the aggregate
notional balances applicable to all Hedging Agreements:

 

(i)

if all such Hedging Agreements are Cap Agreements,  are less than the Net
Investment as of such Settlement Date; and

 

 

 

 

(ii)

if not all such Hedging Agreements are Cap Agreements:

 

 

 

 

 

 

(a)

during the Revolving Period, are less than or greater than the Net Investment as
of such Settlement Date by an amount (y) in excess of five percent of the Net
Investment as of such Settlement Date or (z) in excess of one percent of the Net
Investment as of the end of any calendar quarter; or

 

 

 

 

 

 

 

 

(b)

during the Amortization Period, are less than or greater than the Net Investment
as of such Settlement Date by an amount in excess of five percent of the Net
Investment as of such Settlement Date; or

                    (w)          any Series 2000-A Note or any other Note shall
cease to constitute debt of the Obligor for federal income tax purposes; or

                    (x)          the Termination Date shall have occurred; or

                    (y)          At any time, Marlin fails to maintain unused
commitment availability under credit facilities for the warehousing or financing
of collateral or for general corporate purposes at a minimum level of thirty
(30%) percent of Marlin’s cumulative originations for the immediately preceding
three month period; provided, however, that such minimum level shall be
exclusive of the credit facility contemplated herein; or

                    (z)          the Interest Coverage Ratio at the end of any
calendar quarter is less than 1.50:1, measured quarterly on a rolling four
quarter basis;

then, and in any such event, a “Series Event of Default” shall be deemed to have
occurred.

                    At any time following the occurrence and during the
continuance of any Series Event of Default, the Series Controlling Party may, by
notice to the Obligors’ Agent, declare the occurrence of  the Termination Date,
except that, in the case of any event described in subparagraph (d) above, the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event.

                    Upon the declaration or automatic occurrence of the
Termination Date pursuant to the preceding paragraph, the Series 2000-A Note and
all other indebtedness and liabilities of the Obligor and the Transferor to the
Series 2000-A Secured Parties shall become immediately due and payable, without
any further act or notice by any Person.  Upon any occurrence of a Series Event
of Default, the Trustee and the Series 2000-A Secured Parties shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other applicable laws, which rights shall be cumulative; provided, however,
that in the absence of material fraud on the part of the Transferor, the Obligor
or the Servicer, and so long as no Series Event of Default shall have occurred
under clause (d) above, the Series Controlling Party shall not direct the
Trustee to liquidate the Series 2000-A Trust Estate during the ninety (90) day
period immediately following the occurrence of such Series Event of Default.

44

--------------------------------------------------------------------------------




                    Any Series Event of Default having occurred or any
declaration of the Termination Date may be waived or rescinded by the Series
Controlling Party, on such terms and conditions as may be stipulated by the
Series Controlling Party at such time.

                    The Trustee shall promptly send a written notice to Moody’s
and to Standard & Poor’s of the occurrence of, and the waiver of, any Series
Event of Default, to the extent that the Trustee has actual knowledge of, or has
received notice of, any such occurrence or waiver.

                    Direction by the Agent.  Notwithstanding anything contained
herein to the contrary, if a Series Event of Default has occurred and is
continuing, the Agent shall have the sole right (to the exclusion of the Owners)
to direct the Trustee as to any and all remedies to be sought or taken under
this Series 2000-A Supplement and the Trustee shall not exercise any such
remedies unless directed by the Agent. 

ARTICLE VI

PREPAYMENT AND REDEMPTION

                    Section 6.01     Mandatory Prepayment.  Notwithstanding any
limitation on recourse contained in this Series 2000-A Supplement or the Master
Agreement, if on any day, any Series 2000-A Contract is discovered not to have
been an Eligible Contract on its applicable Pledge Date, then the Obligor shall,
on or prior to the Business Day preceding the next following Settlement Date,
deliver to the Servicer for deposit in the Series 2000-A Facility Account, the
related Prepayment Amount.  Upon payment in full by the Obligors’ Agent to the
Servicer of the Prepayment Amount, the security interest of the Trustee in the
related Series 2000-A Contract and the Related Security shall be deemed
released, and the Trustee shall, upon written request, promptly deliver to the
Obligor any documents in the Trustee’s possession evidencing the Series 2000-A
Contract and its interest in such Equipment related thereto and such Related
Security.  The Trustee shall take all actions at the expense of and at the
request of the Servicer to ensure that such security interest is released,
including, at the Obligor’s expense, execute such UCC-3 assignments, termination
statements and other documents as may reasonably be requested and prepared by
the Obligors’ Agent.

                    Section 6.02     Optional Redemption.

                    (a)          “Clean-Up Call” Redemption.  On any Settlement
Date occurring on or after the date upon which the Series 2000-A Note Balance
shall have been reduced to an amount which is less than or equal to 15% of the
Maximum Series Limit, the Obligor shall have the option to redeem the
outstanding Series 2000-A Note at a redemption price (the “Redemption Price”)
equal to the outstanding Series 2000-A Note Balance of the Series 2000-A Notes,
plus all accrued and unpaid interest thereon and all fees and other amounts
owing to the Agent on behalf of the Purchasers in connection therewith.  The
Obligors’ Agent shall give the Servicer, the Trustee and the Agent at least 30
days’ irrevocable prior written notice of the date on which the Obligor intends
to exercise such option to purchase.  Not later than 12:00 P.M., New York City
time, on such Settlement Date the Obligor shall remit such amount to the Agent
(by wire transfer to an account to be designated by the Agent, which designation
may be a standing wire direction) in immediately available funds.  Such purchase
option is subject to payment in full of the Redemption Price.  The Agent shall
promptly thereafter distribute the applicable amounts to each of the applicable
Purchasers in accordance with their respective interests therein.

45

--------------------------------------------------------------------------------




                    Section 6.03     Tender of Series 2000-A Note.  The
Obligors’ Agent may request the Agent to tender to the Trustee all or a portion
of the Series 2000-A Note that it then holds, provided that such tender shall
only take place if:

                    (a)          (i)  the Agent and the Trustee have received
written and irrevocable notice on or before the last day of the Collection
Period most recently ended prior to, and in any event at least 10 days prior to
any date set for such tender and the Agent has consented to such tender (which
consent shall not be unreasonably withheld) and (ii) the Trustee shall have
received written and irrevocable notice of the election described in subsection
(b)(i) and (b)(ii) below, and in the event such election is that described in
(b)(ii) such payment will be deposited with the Trustee with instructions to pay
the Agent;

                    (b)          upon the date set for tender, the Agent shall
receive either (i) if it so elects, in lieu of payment, a new Series of Notes or
(ii) payment in an amount equal to the then Series 2000-A Note Balance being
tendered, plus interest accrued but unpaid on such Series 2000-A Note to, but
not including, the date of tender, together with all other fees and amounts then
due and payable or relating to the Series 2000-A Note Balance being tendered, or
to the related Series 2000-A Noteholders pursuant to the terms hereof, or of the
Note Purchase Agreement; and

                    (c)          the purchaser of any Series 2000-A Notes so
tendered shall not be the Obligor or any Affiliate of the Obligor.

                    The provisions of this Section 6.03 shall apply whether or
not a Series Event of Default shall have occurred and then be in effect.

ARTICLE VII

MISCELLANEOUS

                    Section 7.01     Agent Authorized to Act for the Purchasers;
Notices.  The parties hereto acknowledge that the Agent is authorized, pursuant
to the terms of the Note Purchase Agreement, to act for the Purchasers,
including, without limitation, for purposes of receiving distributions as
described in this Series 2000-A Supplement on behalf of such Purchasers. 
Notwithstanding anything to the contrary in the Master Agreement or this Series
2000-A Supplement, the Trustee and the Servicer shall deliver all notices and
distributions to be made to the Agent as the registered owner of a Series 2000-A
Note and such delivery shall be deemed to comply with all requirements of the
Master Agreement.  All notices, demands and requests to the Agent pursuant to
the Master Agreement or this Series 2000-A Supplement, in each case, be in
writing and shall be deemed duly given if personally delivered at, mailed by
overnight courier to, or sent by facsimile transmission to Deutsche Bank AG, New
York Branch, 60 Wall Street, New York, N.Y. 10005, Fax (212) 797-5160,
Attention: Portfolio Management or at such other address or facsimile number as
shall be designated by the Agent in a written notice to each party hereto.

46

--------------------------------------------------------------------------------




                    Section 7.02     Ratification of Master Agreement.  As
supplemented by this Series 2000-A Supplement, the Master Agreement is in all
respects ratified and confirmed and the Master Agreement, as so supplemented by
this Series 2000-A Supplement shall be read, taken and construed as one and the
same instrument.

                    Section 7.03     Counterparts.  This Series 2000-A
Supplement may be executed in one or more counterparts, each of which so
executed shall be deemed to be an original, but all of which shall together
constitute but one and the same instrument.

                    Section 7.04     GOVERNING LAW.  THIS SERIES 2000-A
SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT TAKING INTO
ACCOUNT THE CONFLICT OF LAWS PRINCIPLES OF ANY JURISDICTION.

                    Section 7.05     Amendments and Waivers.

                    (a)     Notwithstanding anything contained in the Master
Agreement to the contrary, no term or condition of this Series 2000-A Supplement
shall be amended, modified, waived or terminated without  the prior written
consent of the Obligors’ Agent, the Servicer, the Trustee and the Agent.

                    (b)     No waiver with respect to any term or condition of
the Master Agreement or this Series 2000-A Supplement shall extend to any
subsequent or other event, circumstance or default or impair any right
consequent thereon except to the extent expressly so waived.

                    (c)     Notice of any amendment of this Series 2000-A
Supplement or of the Master Agreement shall be forwarded to Standard & Poor’s by
the Servicer.

                    Section 7.06     Non-petition Clause.  By its acceptance of
the Series 2000-A Note on behalf of the Purchasers, the Agent on behalf of
itself and the Purchasers shall be deemed to have agreed that prior to the date
which is one year and one day after the termination of the Master Agreement,
such Person shall not acquiesce, petition or otherwise invoke or cause the
Obligor or the Obligors’ Agent to invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against the Obligor
under any Federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of or for the Obligor or the Obligors’ Agent or any substantial
part of its property or ordering the winding-up or liquidation of the affairs of
the Obligor or the Obligors’ Agent.

47

--------------------------------------------------------------------------------




                    Section 7.07     Certain Information.  Certain information
concerning the Obligor or the Obligors’ Agent and the Servicer is set forth in
Exhibit F hereto, which the Obligor or the Obligors’ Agent and the Servicer
hereby represent and warrant to the Trustee and the Agent as being accurate.

                    Section 7.08     Consent to the Amendment and Restatement of
the Master Transfer Agreement.  The Trustee, the Servicer and the Agent hereby
consent to the execution of the Amended and Restated Master Lease Acquisition
and Sale Agreement dated as of September 28, 2006, by and between Marlin and the
Obligors’ Agent. 

                    Section 7.09     Termination.  The obligations of the
parties hereto shall continue until all obligations owing to the Series 2000-A
Noteholders and the Series 2000-A Secured Parties herein and under the other
Series 2000-A Related Documents have been indefeasibly paid in full.

                    Section 7.10     Issuance of Additional Series of Notes.  So
long as the Series 2000-A Notes are outstanding no additional Series of Notes
may be issued pursuant to the Master Agreement and no debt may be issued by the
Obligor and/or the Obligors’ Agent without the prior written consent of the
Agent.

48

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the Obligor, the Obligors’ Agent, and
Marlin, in its individual capacity and as the Servicer, the Agent and the
Trustee have caused this Series 2000-A Supplement to be fully executed by their
respective officers as of the day and year first above written.

 

MARLIN LEASING CORPORATION,

 

 

in its individual capacity and as Servicer

 

 

 

 

 

By:

/s/ George D. Pelose

 

 

--------------------------------------------------------------------------------

 

Name:

George D. Pelose

 

Title:

Executive Vice President

 

 

 

 

 

 

 

MARLIN LEASING RECEIVABLES CORP. IV,

 

 

as the Obligors’ Agent

 

 

 

 

 

By:

/s/ George D. Pelose

 

 

--------------------------------------------------------------------------------

 

Name:

George D. Pelose

 

Title:

Vice President

 

 

 

 

 

 

 

MARLIN LEASING RECEIVABLES IV LLC,

 

 

as the Obligor

 

 

 

 

 

By: 

MARLIN LEASING RECEIVABLES CORP. IV,

 

 

as Managing Member

 

 

 

 

 

 

 

By:

George D. Pelose

 

 

--------------------------------------------------------------------------------

 

Name: 

George D. Pelose

 

Title:

Vice President


--------------------------------------------------------------------------------




 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

 

as Agent

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., as Trustee

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




Schedule 1

Hedge Counterparties

Barclays Bank PLC.

Deutsche Bank AG, New York Branch

ABN AMRO Bank N.V.

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF SERIES 2000-A NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR REGULATORY
AUTHORITY OF ANY STATE.  THIS NOTE HAS BEEN OFFERED AND SOLD PRIVATELY.  THE
HOLDER HEREOF ACKNOWLEDGES THAT THESE SECURITIES ARE “RESTRICTED SECURITIES”
THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE
BENEFIT OF THE OBLIGORS AND THEIR AFFILIATES THAT THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A UNDER THE SECURITIES ACT IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION AND (B) TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED PURCHASER WITHIN THE MEANING OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED. THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN
CONDITIONS SET FORTH IN THE MASTER FACILITY AGREEMENT AND THE SERIES SUPPLEMENT
REFERRED TO HEREIN.

NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN EMPLOYEE
BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO TITLE I OF THE EMPLOYMENT RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, OR DESCRIBED IN SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, INCLUDING AN INDIVIDUAL
RETIREMENT ACCOUNT.

NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED, EXCEPT IN ACCORDANCE WITH THE MASTER
FACILITY AGREEMENT AND SERIES SUPPLEMENT REFERRED TO HEREIN.

No. 1

$125,000,000

MARLIN LEASING RECEIVABLES MASTER ASSET-BACKED FINANCING FACILITY,
SERIES 2000-A NOTE

A-1

--------------------------------------------------------------------------------




MARLIN LEASING CORPORATION,
as the Servicer, and

MARLIN LEASING RECEIVABLES IV LLC,
as the Obligor

(Not an interest in or obligation of Marlin Leasing Corporation, or its
affiliates, other than Marlin Leasing Receivables IV LLC)

                    This certifies that DEUTSCHE BANK AG, NEW YORK BRANCH (the
“Series 2000-A Noteholder”) is the registered owner of this Series 2000-A Note
(the “Series Note”) issued by Marlin Leasing Receivables IV LLC (“MLR IV LLC”),
(the “Obligor”), created pursuant to that certain Master Lease Receivables
Asset-Backed Financing Facility Agreement, dated as of December 1, 2000 (as the
same has been and may be further amended, restated, supplemented or otherwise
modified from time to time, the “Master Facility Agreement”), by and among
Marlin Leasing Corporation (the “Servicer”), Marlin Leasing Receivables Corp. IV
(“MLR IV”), as Obligors’ Agent (in such capacity, the “Obligors’ Agent”), and
Wells Fargo Bank, N.A., as trustee and back-up servicer (the “Trustee”)

                    To the extent not otherwise defined herein, capitalized
terms used herein have the meanings assigned in the Master Facility Agreement or
the Series Supplement (as hereinafter defined), as applicable.  This Series Note
is issued under and is subject to the terms, provisions and conditions of the
Second Amended and Restated Series 2000-A Supplement to the Master Facility
Agreement, dated as of September 28, 2006 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Series Supplement”)
among the Servicer, the Series Obligor, the Obligors’ Agent, the Trustee and
Deutsche Bank AG, New York Branch, as Agent (the “Agent”), to which the Series
2000-A Noteholder, by virtue of its acceptance hereof, assents and by which the
Series 2000-A Noteholder is bound.

                    The Series Obligor has pledged to the Trustee for the
benefit of the Series 2000-A Secured Parties, and the Trustee has accepted the
pledge of, all of the Series Obligor’s now owned and existing and hereafter
acquired or arising right, title and interest in and to the Series 2000-A Trust
Estate described in the Series 2000-A Supplement.

                    It is the intent of the Obligor and the Series 2000-A
Noteholder that, for federal, state and local income and franchise tax purposes,
the Series Note will be evidence of indebtedness of the Series Obligor.  The
Series Obligor and the Series 2000-A Noteholder, by the acceptance of this
Series Note, agree to treat this Series Note for federal, state and local income
and franchise tax purposes as indebtedness of the Series Obligor secured by the
Series 2000-A Trust Estate.

                    Subject to, and in accordance with, the terms and conditions
of the Series Note and the Series Supplement, the Series 2000-A Note Balance
(the “Series Note Balance”) may from time to time be increased; provided that
the outstanding principal balance of this Series Note shall not exceed the
dollar amount first above written.

A-2

--------------------------------------------------------------------------------




                    The Agent, on behalf of the Purchasers, is authorized to
record, on the schedule annexed thereto and made a part hereof or on other
appropriate records of the Agent, the date and amount of each Advance made by
the Purchasers, each continuation thereof, the interest rate from time to time
on each Advance and the date and amount of each payment or repayment of
principal thereof.  Any such recordation shall constitute prima facie evidence
of the accuracy of the information so recorded, provided that the failure of the
Agent to make any such recordation (or any error in such recordation) shall not
affect the obligations of the Series Obligor hereunder or under the Series
Supplement and Master Facility Agreement in respect of this Series Note.

                    The Master Facility Agreement and the Series Supplement
permit, with certain exceptions, the amendment thereof and the modification of
the rights and obligations of the Series Obligor, the Servicer and the Trustee
and the rights of the Series 2000-A Noteholder under the Master Facility
Agreement or the Series Supplement at any time by the Servicer, the Series
Obligor and the Trustee without, in certain cases, the consent of the Series
2000-A Noteholder, as more particularly described in the Master Facility
Agreement and the Series Supplement.

                    The transfer of this Series Note is subject to certain
restrictions set forth in the Master Facility Agreement, the Series Supplement
and the Note Purchase Agreement.

                    The Servicer, the Trustee and any agent of the foregoing may
treat the person in whose name this Series Note is registered as the owner for
all purposes, and none of the foregoing shall be affected by any notice to the
contrary.

                    Unless the certificate of authentication attached hereto has
been executed by or on behalf of the Trustee, by manual or facsimile signature,
this Series Note shall not be entitled to any benefit under the Master Facility
Agreement or the Series Supplement or be valid for any purpose.

A-3

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the Series Obligor has caused this
Series Note to be duly executed and authenticated.

Dated as of __________, 2006

 

 

 

MARLIN LEASING RECEIVABLES IV LLC

 

 

 

 

 

 

 

 

 

 

 

By:

MARLIN LEASING RECEIVABLES IV, as Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Attested:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

A-4

--------------------------------------------------------------------------------




TRUSTEE’S CERTIFICATE OF AUTHENTICATION

                    This is one of the Series Notes designated herein referred
to in the within-mentioned Master Facility Agreement and the within-mentioned
Series Supplement thereto.

 

[______________________________]

 

 

as Trustee

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Authorized Signatory

A-5

--------------------------------------------------------------------------------




Schedule to Series 2000-A Note

Date

 

Amount
of Advance

 

Amount of
Principal Repaid

 

Total Principal
Outstanding

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

A-6

--------------------------------------------------------------------------------




EXHIBIT B

[RESERVED]

B-1

--------------------------------------------------------------------------------




EXHIBIT C

Instructions for sending wires to the Agent on behalf of the Noteholders
pursuant to Section 3.03(b):

C-1

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF SERVICER’S CERTIFICATE

D-1

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF CONTRACTS

E-1

--------------------------------------------------------------------------------




EXHIBIT F

PLACES OF BUSINESS OF THE OBLIGOR AND THE SERVICER; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBERS

A

Obligor

 

Marlin Leasing Receivables IV LLC

 

1.

 

 

 

 

 

a

 

Chief Executive Office and Principal Place of Business

 

 

 

 

 

 

 

 

2215 B5 Renaissance Drive

 

 

 

Las Vegas, Nevada  89119

 

 

 

 

 

 

b

 

Other Locations of Records

 

 

 

 

 

 

 

 

300 Fellowship Road

 

 

 

Mt. Laurel, New Jersey  08054

 

 

 

 

 

 

c

 

FEIN: 52-2282213

 

 

 

 

 

 

 

d

 

State of Organization:  Nevada

 

 

 

 

 

B

Servicer

 

 

 

 

 

 

 

 

 

1

 

Marlin Leasing Corporation

 

 

 

 

Chief Executive Office and Principal Place of Business

 

 

 

 

 

 

 

300 Fellowship Road

 

 

Mt. Laurel, New Jersey  08054

 

 

 

 

2

 

Other Locations of Records

 

 

 

 

 

 

 

None

 

 

 

 

3

 

Servicer’s FEIN:

 

 

 

 

 

 

 

22-3520555

 

 

 

 

 

 

4

 

State of Incorporation:

 

 

 

 

 

 

 

Delaware

F-1

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF PLEDGE NOTICE

[DATE]

TO:

Deutsche Bank AG, New York Branch

Wells Fargo Bank, N.A.

 

60 Wall Street

MAC N9311-161

 

New York, New York  10005

Sixth Street and Marquette Avenue

 

Attention:  Portfolio Management

Minneapolis, Minnesota  55479

 

 

Attention:        Corporate Trust Services -

 

Marlin Leasing Corporation

                        Asset Backed

 

300 Fellowship Road

                        Administration

 

Mt. Laurel, New Jersey  08054

 

 

Attention:  Dan Dyer

 

                    Re:          Marlin Lease Receivables Master Facility,
Series 2000-A Note

Ladies and Gentlemen:

                    Reference is made to that certain Second Amended and
Restated Series 2000-A Supplement, dated as of September 28, 2006 (the “Series
Supplement”), among Marlin Leasing Corporation (the “Servicer”), Marlin Leasing
Receivables IV LLC (“MLR IV LLC” or the “Series Obligor”), Deutsche Bank AG, New
York Branch, as agent, and Wells Fargo Bank, N.A. (“Wells Fargo”), as trustee,
and to that certain Master Lease Receivables Asset-Backed Financing Facility
Agreement, dated as of December 1, 2000 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Facility Agreement”), among
the Servicer, MLR IV and Wells Fargo, as trustee and back-up servicer. 
Capitalized terms used herein shall have the meanings assigned to such terms in
the Series Supplement and Master Facility Agreement.

                    Pursuant to Section 4.01(b) of the Series Supplement, the
undersigned, a duly authorized representative of the Series Obligors, hereby
provide notice of an increase in the Series 2000-A Note Balance (each amount, an
“Advance Amount”), and in that connection sets forth below the information
relating to such proposed increase, as required by Section 4.01(c) of the Series
Supplement:

 

(i)

The aggregate amount of the related Advance Amount is $____________.

 

 

 

 

(ii)

The date on which such Advance Amount shall occur is _______________.

G-1

--------------------------------------------------------------------------------




 

           (iii)          Attached hereto as Exhibit A is the related List of
Contracts.

 

 

 

           (iv)          The Purchase Price Percentage applicable to the Pledge
is ___%.

 

 

 

           (v)           The Hedge Rate applicable to such Series 2000-A
Contracts being Pledged is ____%.

 

 

 

           (vi)          The aggregate Contract Principal Balance of all Series
2000-A Contracts being Pledged is

 

 

 

           (vii)         The Borrowing Base immediately prior to such pledge is
$__________, and the Pro Forma Borrowing Base is $__________.

                            The undersigned certifies that as of the date hereof
and on the date of the proposed Advance Amount, all of the conditions precedent
to the proposed Advance Amount set forth in Section 4.01 of the Series
Supplement have been satisfied.

 

Very truly yours,

 

 

 

MARLIN LEASING RECEIVABLES

 

CORP. IV, as the Obligors’ Agent

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MARLIN LEASING RECEIVABLES IV LLC

 

 

 

 

 

By:

MARLIN LEASING RECEIVABLES CORP. IV, as Managing Member

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

G-2

--------------------------------------------------------------------------------




EXHIBIT H

FORM OF NON-APPROPRIATION RIDER

H-1

--------------------------------------------------------------------------------




EXHIBIT I

FORM OF CAP AGREEMENT

--------------------------------------------------------------------------------